Exhibit 10.4
 
 
 


$700,000,000


364-DAY CREDIT AGREEMENT


dated as of March [12], 2010


among


STANLEY BLACK & DECKER, INC.,
as Initial Borrower


THE BLACK & DECKER CORPORATION,
as Subsidiary Guarantor




and




THE INITIAL LENDERS NAMED HEREIN,
as Initial Lenders


and




CITIBANK, N.A.,
as Administrative Agent




CITIGROUP GLOBAL MARKETS INC. and
BANC OF AMERICA SECURITIES LLC,
as Lead Arrangers and Book Runners


BANK OF AMERICA, N.A.,
as Syndication Agent
 
 
 

--------------------------------------------------------------------------------


 
 
TABLE OF CONTENTS
 
 
Page

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1



SECTION 1.01
Certain Defined Terms
1
            SECTION 1.02
Computation of Time Periods; Terms Generally
15
   SECTION 1.03
Accounting Terms
15
   
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES
15



   SECTION 2.01
The Commitment
15
   SECTION 2.02
Making the Advances.
15
   SECTION 2.03
Fees
18
   SECTION 2.04
Continuation and Conversion
19
   SECTION 2.05
Interest on Advances
20
   SECTION 2.06
Additional Interest on Eurocurrency Rate Advances
20
   SECTION 2.07
Repayment; Prepayment of Advances; Etc.
20
   SECTION 2.08
Increased Costs
22
   SECTION 2.09
Payments and Computations
23
   SECTION 2.10
Taxes
25
   SECTION 2.11
Promissory Notes
25
   SECTION 2.12
Use of Proceeds of Advances
25
   SECTION 2.13
[Reserved]
25
   SECTION 2.14
Borrowings by Designated Borrowers.
26
   SECTION 2.15
European Monetary Union
27
   
ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING
28



   SECTION 3.01
Condition Precedent to Effectiveness
28
    SECTION 3.02
Conditions Precedent to Each Advance
29
   
ARTICLE IV REPRESENTATIONS AND WARRANTIES
30



    SECTION 4.01
Representations and Warranties of the Company
31
   
ARTICLE V COVENANTS OF THE COMPANY
30



   SECTION 5.01
Affirmative Covenants
30
   SECTION 5.02
Negative Covenants
33
   
ARTICLE VI EVENTS OF DEFAULT
36



SECTION 6.01
Events of Default
36
   
ARTICLE VII THE ADMINISTRATIVE AGENT
37



    SECTION 7.01
Appointment and Authority
37
   SECTION 7.02
Administrative Agent Individually
37
   SECTION 7.03
Duties of Administrative Agent; Exculpatory Provisions
37

 
 
(i)

--------------------------------------------------------------------------------


 
 
   SECTION 7.04
Reliance by Administrative Agent
38
   SECTION 7.05
Indemnification
38
   SECTION 7.06
Delegation of Duties
39
   SECTION 7.07
Resignation of Administrative Agent
39
   SECTION 7.08
Non-Reliance on Administrative Agent and Other Parties
40
   SECTION 7.09
No Other Duties, Etc.
41



ARTICLE VIII MISCELLANEOUS
40



   SECTION 8.01
Amendments, Etc.
41
   SECTION 8.02
Notices, Communications and Treatment of Information
41
   SECTION 8.03
No Waiver; Remedies
46
   SECTION 8.04
Costs and Expenses; Breakage Indemnification
46
   SECTION 8.05
Sharing of Payments, Etc.
47
   SECTION 8.06
Binding Effect
48
   SECTION 8.07
Assignments and Participations
48
   SECTION 8.08
Limitation on Assignments and Participations
50
   SECTION 8.09
Withholding
51
   SECTION 8.10
Mitigation
51
   SECTION 8.11
Governing Law; Waiver of Jury Trial
51
   SECTION 8.12
Execution in Counterparts
51
   SECTION 8.13
Submission to Jurisdiction; Etc.
52
   SECTION 8.14
Judgment Currency
52
   SECTION 8.15
USA PATRIOT Act
53
   SECTION 8.16
No Fiduciary Duty
53
   
ARTICLE IX GUARANTEE
53



   SECTION 9.01
Guarantee; Limitation of Liability
53
   SECTION 9.02
Acknowledgments, Waivers and Consents
54
   SECTION 9.03
Reinstatement
57
   SECTION 9.04
Subrogation
57
   SECTION 9.05
Remedies
57
   SECTION 9.06
Payments
57



 
SCHEDULE I
ADDRESSES, APPLICABLE LENDING OFFICES AND COMMITMENTS

SCHEDULE II
MANDATORY COST RATE

SCHEDULE III
DESIGNATED BORROWER JURISDICTIONS

 
 

EXHIBIT A-1 FORM OF RATE REQUEST EXHIBIT A-2 FORM OF NOTICE OF BORROWING EXHIBIT
B FORM OF NOTICE OF CONVERSION OR CONTINUATION EXHIBIT C-1 FORM OF OPINION OF
COUNSEL TO THE COMPANY EXHIBIT C-2 FORM OF OPINION OF COUNSEL TO THE SUBSIDIARY
GUARANTOR
EXHIBIT C-3
FORM OF OPINION OF SPECIAL NEW YORK COUNSEL TO THE ADMINISTRATIVE AGENT
EXHIBIT D FORM OF ASSIGNMENT AND ACCEPTANCE

 
   
(ii)

--------------------------------------------------------------------------------


 

 

EXHIBIT E   FORM OF NOTE EXHIBIT F FORM OF DESIGNATION LETTER EXHIBIT G    FORM
OF TERMINATION LETTER

         
                            
                         
 
(iii)

--------------------------------------------------------------------------------

Table of Contents
 
 
364-DAY CREDIT AGREEMENT


 

This 364-DAY CREDIT AGREEMENT (as amended, supplemented or otherwise modified
from time to time, the “Agreement”) is made as of March [12], 2010 between
STANLEY BLACK & DECKER, INC. (formerly known as The Stanley Works), a
Connecticut corporation (the “Company”), THE BLACK & DECKER CORPORATION, a
Maryland corporation (the “Subsidiary Guarantor”), the banks, financial
institutions and other institutional lenders (the “Initial Lenders”) listed on
the signature pages hereof, and CITIBANK, N.A. (“Citibank”), as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders (as
hereinafter defined).


ARTICLE I

 
DEFINITIONS AND ACCOUNTING TERMS
 
 
SECTION 1.01  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
 
“Acquiring Person” means any person (other than the ESOP) who is or becomes the
beneficial owner, directly or indirectly, of 10% or more of the Company’s
outstanding common stock.
 
“Administrative Agent’s Account” means, with respect to any Currency, the
account of the Administrative Agent maintained by the Administrative Agent for
such Currency and most recently designated by it by notice to the Lenders and
the Company.
 
“Advance” means an advance by a Lender to a Borrower as part of a Borrowing and
refers to a Base Rate Advance or a Eurocurrency Rate Advance, each of which
shall be a “Type” of Advance.  For the purposes of determining the unutilized
amount of each Lender’s Commitment at any time, the amount of each Advance of
such Lender that is outstanding in an Alternate Currency shall be deemed to be
the Dollar Equivalent of the amount of such Advance.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agent’s Group” has the meaning provided in Section 7.02(b).
 
“Alternate Currencies” means Euros and Pounds Sterling.
 
“Applicable Base Rate Margin” means, on any day, a rate per annum equal to the
higher of (a) the Applicable Eurocurrency Margin for such day minus 1.00% and
(b) 0.00%.
 
“Applicable Eurocurrency Margin” means, on any date for each Eurocurrency Rate
Advance, the rate per annum equal to the arithmetical mean of the one-year
credit default swap mid-rate spreads of the Company (the “Credit Default Swap
Spread”) (as provided by Markit Group Limited (or any successor thereto) to the
Administrative Agent) for each Business Day during the period of 30 days (the
“Calculation Period”) immediately preceding but not including the day which
falls two Business Days prior to the first day of the applicable Interest Period
for such Advance; provided, that the Applicable Eurocurrency Margin shall in no
event be less than a rate per annum equal to the Floor or greater than a rate
per annum equal to the Cap; provided, further, that if the Applicable
Eurocurrency Margin is unavailable on any Business Day during the Calculation
Period, the arithmetical mean shall be calculated based on the actual number of
Business Days within the Calculation Period for which such rate is available.
 

--------------------------------------------------------------------------------

Table of Contents
 
If at any time the Applicable Eurocurrency Margin cannot be determined or is
otherwise unavailable, the Company and the Required Lenders shall negotiate in
good faith (for a period of up to thirty days after the Applicable Eurocurrency
Margin first becomes unavailable (such thirty-day period, the “Negotiation
Period”)) to agree on an alternative method for establishing the Applicable
Eurocurrency Margin.  The Applicable Eurocurrency Margin at any date of
determination thereof which falls during the Negotiation Period shall be based
upon the then most recently available quote provided by Markit Group Limited (or
any successor thereto) of the Credit Default Swap Spread; provided that the
Applicable Eurocurrency Margin shall in no event be less than a rate per annum
equal to the Floor or greater than a rate per annum equal to the Cap.  If no
such alternative method is agreed upon during the Negotiation Period, the
Applicable Eurocurrency Margin at any date of determination subsequent to the
end of the Negotiation Period shall be a rate per annum equal to the Cap.
 
Notwithstanding anything else to the contrary in this definition of “Applicable
Eurocurrency Margin”, the Applicable Eurocurrency Margin shall be the rate per
annum equal to the Cap from and after the Term Loan Conversion Date.
 
“Applicable Facility Fee Rate” means, on any date, a rate per annum equal to
 
(i) 0.100% if on such date the Company’s outstanding Long-Term Indebtedness is
rated A+ or higher by Standard & Poor’s, A1 or higher by Moody’s, or A+ or
higher by Fitch,
 
(ii) 0.150% if on such date clause (i) is inapplicable and the Company’s
outstanding Long-Term Indebtedness is rated A or higher by Standard & Poor’s, A2
or higher by Moody’s, or A or higher by Fitch,
 
(iii) 0.200% if on such date clauses (i) and (ii) are inapplicable and the
Company’s outstanding Long-Term Indebtedness is rated A- or higher by Standard &
Poor’s, A3 or higher by Moody’s, or A- or higher by Fitch,
 
(iv) 0.250% if on such date clauses (i), (ii) and (iii) are inapplicable and the
Company’s outstanding Long-Term Indebtedness is rated BBB+ or higher by Standard
& Poor’s, Baa1 or higher by Moody’s, or BBB+ or higher by Fitch, and
 
(v) 0.300% if on such date clauses (i), (ii), (iii) and (iv) are inapplicable
(including if such Long-Term Indebtedness is no longer rated by any agency);
 
provided that if the respective levels of the Company’s outstanding Long-Term
Indebtedness credit ratings differ, the “Applicable Facility Fee Rate” will be
determined based on, (a) if two of the ratings are at the same level and the
other rating is higher or lower than those same ratings, the level corresponding
to the two same ratings shall apply and (b) if each of the three ratings falls
within different levels, then the level corresponding to the rating that is in
between the highest and the lowest ratings shall apply.
 
 
364-DAY CREDIT AGREEMENT

2

--------------------------------------------------------------------------------

Table of Contents
 
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.
 
“Applicable Restructuring Charge” means
 
    (a)           for any Restructuring Period falling in the Company’s fiscal
year 2009, the restructuring charges reported in the Company’s SEC Filings for
such fiscal quarter; provided that the sum of the Applicable Restructuring
Charges for all of the Restructuring Periods in the Company’s fiscal year 2009
will not exceed $50,000,000 in the aggregate; and
 
                        (b)           for any Restructuring Period falling in
the Company’s fiscal year 2010, 2011, 2012, or 2013, amounts relating to one or
more of the following: (i) restructuring charges, including, without limitation,
the effect of reconstruction, recommissioning or reconfiguration of fixed assets
for alternative uses, store closure, office closure, plant closure, facility
consolidations, downsizing, shutdown costs (including future lease commitments
and contract termination costs with respect thereto), curtailments or
modifications to pension and post-retirement employee benefit plans, retention,
severance, system establishment costs, and acquisition integration costs; (ii)
change of control payments and transaction fees; (iii) performance-based bonus
payments to Nolan Archibald; (iv) all expenses and charges related to any stock
based compensation; (v) non-cash inventory step-up charges; and (vi) liabilities
under Section 280G of the Internal Revenue Code and gross-ups related thereto;
provided that the sum of the Applicable Restructuring Charges for all of the
Restructuring Periods in the Company’s fiscal years 2010, 2011, 2012, and 2013
will not exceed $1,200,000,000 in the aggregate, of which not more than
$900,000,000 is cash.
 
“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information material; provided, however, that, solely with
respect to delivery of any such Communication by any Loan Party to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (i) any notice of borrowing,
letter of credit request, swing loan request, notice of conversion or
continuation, and any other notice, demand, communication, information, document
and other material relating to a request for a new, or a conversion or
continuation of an existing, Borrowing, (ii) any notice pursuant to Section
2.07(a) and Section 2.07(b) and any other notice relating to the payment of any
principal or other amount due under any Loan Document prior to the scheduled
date therefor, (iii) all notices of any Default or Event of Default and (iv) any
notice, demand, communication, information, document and other material required
to be delivered to satisfy any of the conditions set forth in Article 3 or any
other condition to any Borrowing or other extension of credit hereunder or any
condition precedent to the effectiveness of this Agreement.
 
 
364-DAY CREDIT AGREEMENT

3

--------------------------------------------------------------------------------

Table of Contents
 
“Approved Electronic Platform” has the meaning provided in Section 8.02(b).
 
“Assignment and Acceptance” means an assignment and acceptance accepted by the
Administrative Agent in substantially the form of Exhibit D hereto.
 
“Attributable Debt” means, in respect of any lease transaction described in
Section 5.02(c), as of the date of determination, the lesser of (i) the sale
price of the property so leased multiplied by a fraction the numerator of which
is the remaining portion of the base term of the lease included in such
transaction and the denominator of which is the base term of such lease, and
(ii) the total obligation (discounted to present value at the implicit interest
factor, determined in accordance with generally accepted financial practice,
included in the rental payments or, if such interest factor cannot readily be
determined, at a rate of interest of 10% per annum, compounded semi-annually) of
the lessee for rental payments (other than amounts required to be paid on
account of property taxes as well as maintenance, repairs, insurance, water
rates and other items which do not constitute payments for property rights)
during the remaining portion of the base term of the lease included in such
transaction.
 
“Base Rate” means a fluctuating interest rate per annum as shall be in effect
from time to time, which rate per annum shall at all times be equal to the
highest of:
 
(a)  the rate of interest announced publicly by the Reference Bank in New York,
New York, from time to time, as its base rate;
 
(b)  1/2 of one percent per annum above the Federal Funds Rate; and
 
(c)  the rate equal to the Eurocurrency Rate for a Dollar denominated Advance
having an Interest Period of one month determined for each day that a Base Rate
Loan is outstanding (and in respect of any day that is not a Banking Day, such
rate as in effect on the immediately preceding Banking Day) plus 1.00% per
annum.
 
“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.05(a).
 
“Borrowers” means, collectively, the Company and each Designated Borrower.
 
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders to a Borrower pursuant to Section 2.01.
 
“Business Day” means a day of the year (a) on which banks are not required or
authorized to close in New York City, (b) if the applicable Business Day relates
to any Eurocurrency Rate Advances, on which dealings in Dollars are carried on
in the London interbank market, (c) if such day relates to a Borrowing of, or a
payment or prepayment of principal of or interest on or an Interest Period for
an Advance denominated in Pounds Sterling, or a notice with respect thereto,
that is also a day on which commercial banks and foreign exchange markets settle
payments in London, and (d) if such day relates to a Borrowing of, or a payment
or prepayment of principal of or interest on or an Interest Period for an
Advance denominated in Euros, or a notice with respect thereto, that is also a
Target Operating Day.
 
“Cap” means, on any date, a rate per annum equal to
 
364-DAY CREDIT AGREEMENT

4

--------------------------------------------------------------------------------

Table of Contents
 
(i) 2.500% if on such date the Company’s outstanding Long-Term Indebtedness is
BBB+ or higher by Standard & Poor’s, Baa1 or higher by Moody’s, or BBB+ or
higher by Fitch, and
 
(ii) 3.000% if on such date clause (i) is inapplicable (including if such
Long-Term Indebtedness is no longer rated by any agency);
 
provided that if the respective levels of the Company’s outstanding Long-Term
Indebtedness credit ratings differ, the “Cap” will be determined based on, (a)
if two of the ratings are at the same level and the other rating is higher or
lower than those same ratings, the level corresponding to the two same ratings
shall apply and (b) if each of the three ratings falls within different levels,
then the level corresponding to the rating that is in between the highest and
the lowest ratings shall apply.
 
“Capital Lease” means any lease of property, real or personal, the obligations
under which are capitalized on the consolidated balance sheet of the Company and
its Subsidiaries.
 
“Change of Control” means, with respect to the Company, the occurrence of any
event, act or condition which results in either (i) any Person other than the
ESOP becoming the beneficial owner, directly or indirectly, of 30% or more of
the outstanding common stock of the Company or (ii) individuals who constitute
the Continuing Directors ceasing for any reason to constitute at least the
majority of the Board of Directors of the Company.
 
“Citibank” has the meaning specified in the first paragraph of this Agreement.
 
“Commitment” means, with respect to any Lender, the amount specified opposite
such Lender’s name on Schedule I hereto or, if such Lender has entered into any
Assignment and Acceptance, set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 8.07(d), as such amount may be
reduced pursuant to Section 2.01(b).  The aggregate amount of the Commitments on
the date hereof is $700,000,000.
 
“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating to this Agreement, the
other Loan Documents, any Loan Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.
 
“Consolidated Net Worth” means the excess over current liabilities of all assets
properly appearing on a consolidated balance sheet of the Company and its
Subsidiaries after deducting the minority interests of others in Subsidiaries.
 
“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
financial statements of which would, under GAAP, be consolidated with those of
the Company in its consolidated financial statements as of such date.
 
“Contingent Obligation” as to any Person means any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness, leases, dividends or
other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (x) for the purchase
or payment of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of such
primary obligation against loss in respect thereof; provided, however, that the
term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.
 
364-DAY CREDIT AGREEMENT

5

--------------------------------------------------------------------------------

Table of Contents
 
“Continuing Director” means any member of the Board of Directors of the Company
who is not affiliated with an Acquiring Person and who is a member of the Board
of Directors of the Company immediately prior to the time that the Acquiring
Person became an Acquiring Person and any successor to a Continuing Director who
is not affiliated with the Acquiring Person and is recommended to succeed a
Continuing Director by a majority of Continuing Directors who are then members
of the Board of Directors of the Company.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Currency” means either Dollars or an Alternate Currency.
 
“Default” means an event which would constitute an Event of Default but for the
giving of notice, the lapse of time or both.
 
“Designated Borrowers” means any Subsidiary of the Company as to which a
Designation Letter has been delivered to the Administrative Agent in accordance
with and together with the other documents required by Section 2.14, and no
Termination Letter has been delivered to the Administrative Agent thereunder.
 
“Designation Letter” has the meaning provided in Section 2.l4.
 
“Dollar Equivalent” means, with respect to any amount denominated in an
Alternate Currency on any date, the amount of Dollars that would be required to
purchase such amount of such Alternate Currency at or about 11:00 A.M. (Local
Time) on such date, for delivery two Business Days later, as determined by the
Administrative Agent on the basis of the spot selling rate for the offering of
such Alternate Currency for Dollars in the London foreign exchange market,
determinations thereof made in good faith by the Administrative Agent to be
conclusive and binding on the parties in the absence of manifest error.
 
“Dollars” and “$” mean lawful money of the United States of America.
 
 
364-DAY CREDIT AGREEMENT

6

--------------------------------------------------------------------------------

Table of Contents
 
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assignment and Acceptance pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify in writing to the Company and the Administrative Agent.
 
“EBITDA” means, for any period, the sum (without duplication) for the Company
and its Consolidated Subsidiaries on a consolidated basis of the following: (a)
net income for such period plus (b) to the extent deducted in determining net
income for such period, the sum of (i) depreciation and amortization for such
period, (ii) Interest Expense for such period and (iii) taxes for such
period.  Notwithstanding the foregoing, (1) in calculating EBITDA for any period
that includes one or more Restructuring Periods, EBITDA shall be increased by an
amount equal to the Applicable Restructuring Charges for any such Restructuring
Periods, (2) in calculating EBITDA for any period, any impairment charges or
asset write-offs, in each case pursuant to Financial Accounting Standards
Board’s Staff Position Accounting Principles Board Opinion No. 144 (“Accounting
for the Impairment or Disposal of Long-Lived Assets (Issued 8/01)”), shall be
excluded, (3) in calculating EBITDA for any period, non-cash charges arising
from purchase accounting adjustments (including the effects of such adjustments
pushed down to such Person and its Subsidiaries) in component amounts required
or permitted by GAAP, resulting from the write-up of assets or application of
purchase accounting in relation to any consummated acquisition or the
amortization, depreciation, or write-off of any amounts thereof, net of taxes,
shall be excluded, and (4) in calculating EBITDA for any period, charges
associated with stock-based compensation shall be excluded.  For the purpose of
calculating EBITDA for any period following the acquisition of The Black &
Decker Corporation, EBITDA for such period shall be calculated after giving pro
forma effect to such acquisition as if such acquisition occurred on the first
day of such period.
 
“Effective Date” has the meaning provided in Section 3.01.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successors thereto, and the regulations promulgated
and the rulings found thereunder.
 
“ERISA Controlled Group” means a group consisting of any ERISA Person and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control with such Person that,
together with such Person, are treated as a single employer under regulations
promulgated under ERISA.
 
“ERISA Person” has the meaning provided in Section 3(9) of ERISA for the term
“person.”
 
“ERISA Plan” means (i) any Plan that (x) is not a Multiemployer Plan and (y) has
Unfunded Benefit Liabilities in excess of $20,000,000 and (ii) any Plan that is
a Multiemployer Plan.
 
“ESOP” means Stanley Account Value Plan or any successor plan.
 
“Euro” has the meaning provided in Section 2.15.
 
 
364-DAY CREDIT AGREEMENT

7

--------------------------------------------------------------------------------

Table of Contents
 
“Eurocurrency Liabilities” has the meaning provided in Regulation D (or any
successor regulation) of the Federal Reserve Board, as in effect from time to
time.
 
“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office of such Lender is specified, its Domestic
Lending Office), or such other office of such Lender as such Lender may from
time to time specify in writing to the Company and the Administrative Agent.
 
“Eurocurrency Rate” means, for any Interest Period:


(a)  for each Eurocurrency Rate Advance denominated in Dollars comprising part
of the same Borrowing, an interest rate per annum equal to the offered rate for
deposits in such Currency as quoted on the relevant Screen Page at 11:00 A.M.
(London time) two London Banking Days before the first day of such Interest
Period in an amount substantially equal to the Reference Bank’s Eurocurrency
Rate Advance comprising part of such Borrowing to be outstanding during such
Interest Period and for a period equal to such Interest Period;


(b)  for each Eurocurrency Rate Advance denominated in Pounds Sterling
comprising part of the same Borrowing, (i) an interest rate per annum equal to
the offered rate for deposits in such Currency as quoted on the relevant Screen
Page at 11:00 A.M. (London time) on the first day of such Interest Period, for a
period equal to such Interest Period  plus (ii) the MCR Cost, if any; or


(c)  for each Eurocurrency Rate Advance denominated in Euros comprising part of
the same Borrowing, (i) an interest rate per annum equal to the offered rate for
deposits in such Currency as quoted on the relevant Screen Page at 11:00 A.M.
(Brussels time) two TARGET Days before the first day of such Interest Period,
for a period equal to such Interest Period plus (ii) the MCR Cost, if any.
 
“Eurocurrency Rate Advance” means an Advance that bears interest as provided in
Section 2.05(b).
 
“Eurocurrency Rate Reserve Percentage” for any Lender for any Eurocurrency Rate
Advances owing to such Lender means the reserve percentage applicable two
Business Days before the first day of the applicable Interest Period under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for such Lender
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term equal to the applicable Interest Period.
 
“Events of Default” has the meaning provided in Section 6.01.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended form time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.
 
 
364-DAY CREDIT AGREEMENT

8

--------------------------------------------------------------------------------

Table of Contents
 
“Excluded Representation” means the representation and warranty set forth in
Section 4.01(g).
 
“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, or any successor thereto.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
Board arranged by Federal fund brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Reference Bank from three Federal funds brokers of
recognized standing selected by the Reference Bank.
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.
 
“Fitch” means Fitch Ratings Ltd. and any successor or successors thereto.
 
“Floor” means, on any date, a rate per annum equal to
 
(i) 0.750% if on such date the Company’s outstanding Long-Term Indebtedness is
rated A- or higher by Standard & Poor’s, A3 or higher by Moody’s, or A- or
higher by Fitch,
 
(ii) 1.000% if on such date clause (i) is inapplicable and the Company’s
outstanding Long-Term Indebtedness is rated BBB+ or higher by Standard & Poor’s,
Baa1 or higher by Moody’s, or BBB+ or higher by Fitch, and
 
(iii) 1.500% if on such date clauses (i) and (ii) are inapplicable (including if
such Long-Term Indebtedness is no longer rated by any agency);
 
provided that if the respective levels of the Company’s outstanding Long-Term
Indebtedness credit ratings differ, the “Floor” will be determined based on, (a)
if two of the ratings are at the same level and the other rating is higher or
lower than those same ratings, the level corresponding to the two same ratings
shall apply and (b) if each of the three ratings falls within different levels,
then the level corresponding to the rating that is in between the highest and
the lowest ratings shall apply.
 
“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of an Alternate Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate specified in the
definition of “Dollar Equivalent”, as determined by the Administrative Agent,
such determinations to be conclusive and binding on the parties in the absence
of manifest error.
 
“Foreign Currency Sublimit” means the aggregate principal amount of Advances
denominated in Alternate Currencies permitted to be outstanding at any one
time.  The Foreign Currency Sublimit on the date hereof is $250,000,000.
 
 
364-DAY CREDIT AGREEMENT

9

--------------------------------------------------------------------------------

Table of Contents
 
“GAAP” means United States generally accepted accounting principles as in effect
from time to time.
 
“Guarantors” means, collectively, the Company and the Subsidiary Guarantor.
 
“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.
 
“Indebtedness” of any Person means, without duplication, (i) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services (other than trade payables incurred in the ordinary course of business
of such Person), (ii) all indebtedness of such Person evidenced by a note, bond,
debenture or similar instrument, (iii) the principal component of all Capital
Lease obligations of such Person, (iv) the face amount of all letters of credit
issued for the account of such Person and, without duplication, all unreimbursed
amounts drawn thereunder, (v) all indebtedness of any other Person secured by
any Lien on any property owned by such Person, whether or not such indebtedness
has been assumed, (vi) all Contingent Obligations of such Person, and (vii) all
indebtedness of such Person in respect of Hedge Agreements.
 
“Information” has the meaning provided in Section 8.02(d).
 
“Information Memorandum” means the document in the form approved by the Company
concerning the Loan Parties and their Subsidiaries which, at the Company’s
request and on its behalf, was prepared in relation to this transaction and
distributed by the Lead Arrangers to selected financial institutions before the
date of this Agreement.
 
“Initial Lenders” has the meaning provided in the first paragraph of this
Agreement.
 
“Interest Coverage Ratio” means, for any period of four consecutive fiscal
quarters, the ratio of (a) EBITDA for such period to (b) Interest Expense
for such period.
 
“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate amount of interest reported in respect of such
period on the Indebtedness of the Company and its Consolidated Subsidiaries on a
consolidated basis, including, without limitation, the interest portion of
payments under Capital Lease obligations and any capitalized interest but
excluding imputed (non-cash) interest expense in respect of convertible bonds
issued by the Company or any of its Consolidated Subsidiaries as calculated in
accordance with the Financial Accounting Standards Board’s Staff Position
Accounting Principles Board Opinion No. 14-1 (“Accounting for Convertible Debt
Instruments That May be Settled in Cash upon Conversion (Including Partial Cash
Settlement)”), minus (i) interest income of the Company and its Consolidated
Subsidiaries on a consolidated basis reported in respect of such period, (ii)
interest on deferred compensation reported in respect of such period, and (iii)
any income/expense in respect of such period associated with spot-to-forward
differences or points on foreign currency trades that are included in interest
income/expense as a result of Statement of Financial Accounting Standards No.
133, as amended and interpreted.  For the purpose of calculating Interest
Expense for any period following the acquisition of The Black & Decker
Corporation, Interest Expense for such period shall be calculated after giving
pro forma effect to such acquisition as if such acquisition occurred on the
first day of such period.
 
 
364-DAY CREDIT AGREEMENT

10

--------------------------------------------------------------------------------

Table of Contents
 
“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Advance or the
date of the continuation of such Eurocurrency Rate Advance or the date of the
conversion of any Base Rate Advance into such Eurocurrency Rate Advance and
ending on the last day of the period selected by a Borrower pursuant to the
provisions below.  The duration of each such Interest Period shall be one, two,
three or six months as a Borrower may select in the Notice of Borrowing or
Notice of Conversion or Continuation for such Advance, as the case may be;
provided that:
 
 
(i)  a Borrower may not select any Interest Period which ends after the
Termination Date or, if the Advances have been converted to a term loan pursuant
to Section 2.07(a) prior to such selection, that ends after the Maturity Date;



 
(ii)  whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;



 
(iii)  any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause (iv)
below, end on the last Business Day of a calendar month;



 
(iv)  (A) any Interest Period which would otherwise end after the Termination
Date shall end on the Termination Date or (B) if the Advances have been
converted to a term loan pursuant to Section 2.07(a) prior to such selection,
any Interest Period which would otherwise end after the Maturity Date shall end
on the Maturity Date;



 
(v)  if, upon the expiration of any Interest Period with respect to a Borrowing,
a Borrower has failed to elect a new Interest Period to be applicable to such
Advances as provided above, such Borrower (x) if such Borrower is the Company,
shall be deemed to have elected to convert such Advances into a Base Rate
Advance effective as of the expiration date of such current Interest Period and
(y) if such Borrower is a Designated Subsidiary, shall be deemed to have elected
a new Interest Period of 1 month to be applicable to such Advances; and



 
(vi)  Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Borrowing shall be of the same duration.



“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, or any successor thereto.
 
“Lender Appointment Period” has the meaning provided in Section 7.07.
 
“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Section 8.07.
 
“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), or preferential payment
arrangement, priority or other security agreement of any kind or nature
whatsoever, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same effect as
any of the foregoing and the filing of any financing statement or similar
instrument under the Uniform Commercial Code or comparable law of any
jurisdiction, domestic or foreign.
 
364-DAY CREDIT AGREEMENT

11

--------------------------------------------------------------------------------

Table of Contents
 
“Loan Documents” means, collectively, this Agreement, the Notes, each
Designation Letter and each Termination Letter.
 
“Loan Parties” means, collectively, the Borrowers and the Guarantors.
 
“Local Time” means (a) with respect to any Advance denominated or any payment to
be made in Dollars, New York City time, and (b) with respect to any Advance
denominated or any payment to be made in an Alternate Currency, the local time
in the Principal Financial Center for such Alternate Currency.
 
“London Banking Day” means any day on which commercial banks are open for
business (including dealings in foreign exchange and foreign currency deposits)
in London.
 
“Long-Term Indebtedness” means the long-term Senior Unsecured Indebtedness of
the Company.
 
“Margin Stock” has the meaning provided in Regulation U of the Board of
Governors of the Federal Reserve System, as in effect from time to time.
 
“Material Adverse Effect” means a material adverse effect on the business,
financial condition or results of operations of the Company and its Consolidated
Subsidiaries taken as a whole.
 
“Maturity Date” means the earlier of (a) the date selected by the Company and
notified to the Administrative Agent in the Term Loan Election, but not later
than the first anniversary of the Termination Date and (b) the date of
termination in whole of the aggregate Commitments pursuant to Section 2.01(b) or
6.01.
 
“MCR Cost” means, the percentage rate per annum calculated by the Administrative
Agent in accordance with Schedule II.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor or successors
thereto.
 
“Multiemployer Plan” means a Plan which is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.
 
“Note” has the meaning provided in Section 2.11.
 
“Notice of Borrowing” has the meaning provided in Section 2.02(b).
 
“Notice of Conversion or Continuation” has the meaning provided in
Section 2.04(b).
 
“Other Taxes” has the meaning provided in Section 2.10(b).
 
 
364-DAY CREDIT AGREEMENT

12

--------------------------------------------------------------------------------

Table of Contents
 
“PBGC” means the Pension Benefit Guaranty Corporation established under ERISA,
or any successor thereto.
 
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
 
“Plan” means any employee benefit plan covered by Title IV of ERISA, the funding
requirements of which:
 
 
(i)  were the responsibility of the Company or a member of its ERISA Controlled
Group at any time within the five years immediately preceding the date hereof,

 
 
(ii)  are currently the responsibility of the Company or a member of its ERISA
Controlled Group, or

 
 
(iii)  hereafter become the responsibility of the Company or a member of its
ERISA Controlled Group, including any such plans as may have been, or may
hereafter be, terminated for whatever reason.

 
“Pounds Sterling” means the lawful currency of the United Kingdom.
 
“Principal Financial Center” means, in the case of any Currency, the principal
financial center in the country of issue of such Currency, as reasonably
determined by the Administrative Agent.
 
“Principal Property” means all real property and tangible personal property
constituting a manufacturing plant owned by the Company or any of its
Subsidiaries, exclusive of (i) motor vehicles, mobile materials handling
equipment and other rolling stock, (ii) office furnishings and equipment,
information and electronic data processing equipment, (iii) any property
financed through obligations issued by a state, territory or possession of the
United States, or any political subdivision or instrumentality of the foregoing,
on which the interest cannot, in the opinion of tax counsel of recognized
standing or in accordance with a ruling issued by the Internal Revenue Service,
be included in gross income of the holder under Section 103(a)(1) of the
Internal Revenue Code (or any successor to such provision) as in effect at the
time of the issuance of such obligations, (iv) any real property held for
development or sale, or (v) any property and equipment included therein without
deduction of any depreciation reserves the book value of which property and
equipment in the aggregate is less than 10% of Consolidated Net Worth or which
the Board of Directors of the Company determines is not material to the
operation of the business of the Company and its Subsidiaries taken as a whole.
 
“Principal Subsidiary” means any Subsidiary of the Company which has net sales
which represent 15% or more of the consolidated net sales of the Company and its
Consolidated Subsidiaries taken as a whole.
 
“Process Agent” has the meaning provided in Section 8.13(b).
 
“Pro Rata Share” means, with respect to any Lender, the percentage corresponding
to the fraction the numerator of which shall be the amount of the Commitment of
such Lender and the denominator of which shall be the aggregate amount of the
Commitments of all Lenders.
 
364-DAY CREDIT AGREEMENT

13

--------------------------------------------------------------------------------

Table of Contents
 
“Rate Notification” has the meaning provided in Section 2.02(a).
 
“Rate Request” has the meaning provided in Section 2.02(a).
 
“Reference Bank” means Citibank or, if Citibank is no longer the Administrative
Agent, such Person (which shall be a Lender or the Administrative Agent) as
shall be designated by the Company with the consent of the Required Lenders,
which consent shall not be unreasonably withheld.
 
“Register” has the meaning provided in Section 8.07(d).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and such Person’s and such Person’s Affiliates’ respective managers,
administrators, trustees,  partners, directors, officers, employees, agents,
fund managers and advisors.
 
“Reportable Event” has the meaning provided in Section 4043(b) of ERISA (other
than a Reportable Event as to which the provision of 30 days notice to the PBGC
is waived under applicable regulations).
 
“Required Lenders” means at any time Lenders representing in the aggregate at
least 51% of the Commitments or, if the Commitments shall have terminated,
Lenders representing in the aggregate at least 51% of the sum of the Advances
owing to Lenders hereunder (computed, in the case of Advances in an Alternate
Currency, as the Dollar Equivalent thereof as determined by the Administrative
Agent).
 
“Restricting Information” has the meaning provided in Section 8.02(d).
 
“Restructuring Period” means (a) if the Company reports taking any restructuring
charges during any quarter of its fiscal year 2009 in the Company’s Exchange Act
disclosure documents filed with the Securities and Exchange Commission on Forms
8K, 10K or 10Q (or their equivalents) (the Company’s “SEC Filings”), each such
fiscal quarter of the Company during its fiscal year 2009, and (b) each fiscal
quarter of the Company during fiscal years 2010, 2011, 2012, and 2013.
 
“Screen Page” means the display designated as Reuters LIBOR01 Page or EURIBOR01
Page, as the case may be (or such other page as may replace that page for the
purpose of displaying London interbank offered rates or the Euro interbank
offered rates of major banks).  If more than one relevant rate appears on said
LIBOR01 Page or EURIBOR01 Page with respect to an Interest Period, the
Eurocurrency Rate for that Interest Period will be based upon the arithmetic
mean of such relevant rates.
 
“SEC Filings” has the meaning provided in the definition of “Restructuring
Period”.
 
“Senior Unsecured Indebtedness” means Indebtedness that is not subordinated to
any other Indebtedness and is not secured or supported by a guarantee, letter of
credit or other form of credit enhancement.
 
364-DAY CREDIT AGREEMENT

14

--------------------------------------------------------------------------------

Table of Contents
 
 
“Standard & Poor’s” means Standard & Poor’s Ratings Services and any successor
or successors thereto.
 
“Subsidiary” of any Person means (i) any corporation 50% or more of whose stock
of any class or classes having by the terms thereof ordinary voting power to
elect a majority of the directors of such corporation (irrespective of whether
or not at the time stock of any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries and
(ii) any partnership, association, joint venture, limited liability company or
other entity in which such Person, directly or indirectly through Subsidiaries,
is either a general partner or has a 50% or more equity interest at the time.
 
“TARGET” means Trans–European Automated Real–time Gross Settlement Express
Transfer payment system.
 
“TARGET Day” means any day on which TARGET is open for the settlement
of  payments in Euros.
 
“Target Operating Day” has the meaning provided in Section 2.15.
 
“Taxes” has the meaning provided in Section 2.10(a).
 
“Term Loan Conversion Date” means the Termination Date, if on such date all
Advances outstanding on such date are converted into a term loan pursuant to
Section 2.07(a).
 
“Term Loan Election” has the meaning specified in Section 2.07(a).
 
“Termination Date” means the earlier of (a) March [11], 2011 or (b) the date of
termination in whole of the Commitments pursuant to Section 2.01(b) or Section
6.01.
 
“Termination Event” means (i) a Reportable Event, or (ii) the initiation of any
action by the Company, any member of the Company’s ERISA Controlled Group or any
ERISA Plan fiduciary to terminate an ERISA Plan or the treatment of an amendment
to an ERISA Plan as a termination under ERISA, or (iii) the institution of
proceedings by the PBGC under Section 4042 of ERISA to terminate an ERISA Plan
or to appoint a trustee to administer any ERISA Plan.
 
“Termination Letter” has the meaning provided in Section 2.14.
 
“Type” has the meaning provided in the definition of Advance.
 
“Unfunded Benefit Liabilities” means with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all benefit liabilities under
such Plan as defined in Section 4001(a)(16) of ERISA, exceeds (ii) the fair
market value of all Plan assets allocable to such benefits, all determined as of
the then most recent valuation date for such Plan (on the basis of assumptions
prescribed by the PBGC for the purpose of Section 4044 of ERISA).
 
 

--------------------------------------------------------------------------------


 
 
SECTION 1.02  Computation of Time Periods; Terms Generally.  In this Agreement
in the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each mean “to but excluding”.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.
 
SECTION 1.03  Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.
 


ARTICLE II

 
AMOUNTS AND TERMS OF THE ADVANCES
 
SECTION 2.01  The Commitment.  (a)  The Advances.  (i)  Each Lender agrees, on
the terms and conditions hereinafter set forth to make Advances to the Company
and any Designated Borrower in Dollars or an Alternate Currency from time to
time on any Business Day during the period from the Effective Date until the
Termination Date in an aggregate amount not to exceed at any time outstanding
such Lender’s Commitment; provided that (A) at no time shall the aggregate
outstanding principal amount of all Advances exceed the total amount of the
Commitments at such time; and (B) at no time shall the Dollar Equivalent of the
aggregate outstanding principal amount of all Advances denominated in an
Alternate Currency to the Borrowers exceed the Foreign Currency Sublimit.
 
(ii)           Within the limits of each Lender’s Commitment and subject to the
limitation set forth in Section 2.07(c), each Borrower may borrow, repay, prepay
(as provided in Section 2.07) and reborrow such amount or any portion thereof.
 
(iii)           Each Borrowing shall be in an aggregate amount of $10,000,000 or
an integral multiple of $1,000,000 in excess thereof (or, in the case of a
Borrowing denominated in an Alternate Currency, the Foreign Currency Equivalent
thereof in such Alternate Currency, rounded to the nearest 1,000,000 units of
such Alternate Currency) or, if less, the aggregate amount of the unused
Commitments and shall consist of Advances of the same Type made on the same day
by the Lenders ratably according to their respective Commitments.
 
(b)           Termination and Reduction.  The Company shall have the right, upon
at least three Business Days’ notice to the Administrative Agent, to terminate
in whole or reduce each Lender’s Pro Rata Share of the unused Commitments.  Each
partial reduction of the Commitments shall be in the aggregate amount of at
least $10,000,000 or a larger whole multiple of $1,000,000.  On the Termination
Date, if the Borrower has made the Term Loan Election in accordance with Section
2.07(a) prior to such date, and from time to time thereafter upon each
prepayment of the Advances, the Commitments of the Lenders shall be
automatically and permanently reduced on a pro rata basis by an amount equal to
the amount by which (i) the aggregate Commitments immediately prior to such
reduction exceeds (ii) the aggregate unpaid principal amount of all Advances
outstanding at such time.
 
SECTION 2.02  Making the Advances.  (a)  Determination of Eurocurrency
Rate.  The Company (on its own behalf or on behalf of any Designated Borrower)
may request the Reference Bank, no earlier than 9:00 A.M. (New York City time)
and no later than 11:00 A.M. (New York City time) on the third Business Day
before a proposed Eurocurrency Rate Advance, to notify the Company of the
Eurocurrency Rate that would be applicable to an Advance in the principal
amount, in the Currency, and with the Interest Period as described by the
Company in such request, which request shall be substantially in the form of
Exhibit A-1 hereto (a “Rate Request”).  Upon such request, the Reference Bank
shall furnish such interest rate to the Company no later than noon (New York
City time) on the second Business Day before the proposed Eurocurrency Rate
Advance by delivering to the Company a copy of the related Rate Request setting
forth such rate and executed by an authorized officer of the Reference Bank in
the space provided therefor (a “Rate Notification”).  The relevant Borrower
shall be entitled to rely on any such notification and such rate shall be
conclusive and binding on the Lenders absent manifest error.
 
 
364-DAY CREDIT AGREEMENT

15

--------------------------------------------------------------------------------

Table of Contents
 


(b)           Notice of Borrowing.  Each Borrowing shall be made on notice by
the Company (on its own behalf or on behalf of any Designated Borrower) to the
Administrative Agent, which shall give to each Lender prompt notice thereof by
telecopier, given not later than 11:00 A.M. (New York City time) on the date of
the proposed Borrowing if such Borrowing is to be comprised of Base Rate
Advances and no earlier than 9:00 A.M. (New York City time) and no later than
4:00 P.M. (New York City time) on the third Business Day prior to such date if
such Borrowing is to be comprised of Eurocurrency Rate Advances.  Each such
notice of a Borrowing (a “Notice of Borrowing”) shall be by telecopier, or by
telephone confirmed immediately in writing, in substantially the form of Exhibit
A-2 hereto, specifying therein:  (i) the name of the Borrower (which shall be
the Company or a Designated Borrower), (ii) the requested date of such
Borrowing, (iii) the Type of Advances comprising such Borrowing, (iv) the
aggregate amount and, for any Designated Borrower, the Currency of such
Borrowing, and (v) in the case of a Borrowing consisting of Eurocurrency Rate
Advances, the initial Interest Period for each such Advance.  Each Lender shall,
before 1:00 P.M. (Local Time) on the date of such Borrowing, make available for
the account of its Applicable Lending Office to the Administrative Agent at the
Administrative Agent’s Account for Advances denominated in the relevant
Currency, in the relevant Currency and in same day funds, such Lender’s Pro Rata
Share of the requested amount of such Borrowing.  Promptly after the
Administrative Agent’s receipt of such funds (and in any event by the close of
business New York City time on the date of such Borrowing) and upon fulfillment
of the applicable conditions set forth in Article III, the Administrative Agent
will make the funds so received available to the Company or such other Borrower
by depositing the same in such Currency and in immediately available funds into
such account of the Company or such other Borrower, as applicable, maintained
with the Administrative Agent in New York City (if such Advance is denominated
in Dollars) or in the Principal Financial Center for any other Currency (if such
Advance is denominated in an Alternate Currency) as shall have been specified in
the related Notice of Borrowing.
 
(c)           Illegality, Etc.  Anything in subsection (a) or (b) above to the
contrary notwithstanding,
 
(i)           if any Lender shall, at least one Business Day before the date of
any requested Eurocurrency Advance or the date of any conversion to or
continuation of a Eurocurrency Rate Advance, notify the Administrative Agent
that the introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its Eurocurrency
Lending Office to perform its obligations hereunder to make Eurocurrency Rate
Advances or to fund or maintain Eurocurrency Rate Advances hereunder, the
Administrative Agent shall forthwith give notice thereof to the other Lenders
and the Company, whereupon (A) such Lender shall have no obligation to make
Eurocurrency Rate Advances, or to convert Advances into Eurocurrency Rate
Advances, until such Lender notifies the Company and the Administrative Agent
that the circumstances causing such suspension no longer exist and (B) each
Borrower shall be deemed to have converted all Eurocurrency Rate Advances of
such Lender then outstanding into Base Rate Advances in accordance with Section
2.04 on and as of the date of the Administrative Agent’s receipt of such notice,
unless and to the extent such notice directs that one or more Eurocurrency Rate
Advances shall be so converted on the last day of the applicable Interest
Period, provided that (w) before giving any such notice, such Lender agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Applicable Lending Office if
the making of such a designation would avoid the need for such suspension and
conversion and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender, (x) any request by a Borrower for
Eurocurrency Rate Advances during a time when a Lender’s obligation to make, or
convert Advances into, Eurocurrency Rate Advances shall be suspended hereunder
shall be deemed to be a request for, or for conversion into, Base Rate Advances
from such Lender, (y) all Advances that would otherwise be made by such Lender
as Eurocurrency Rate Advances during any such suspension shall instead be made
as Base Rate Advances and (z)  in the event any Lender shall notify the
Administrative Agent and the Company of the occurrence of the circumstances
causing such suspension under this Section 2.02(c), all payments and prepayments
of principal that would otherwise have been applied to repay the Eurocurrency
Rate Advances that would have been made by such Lender or the converted
Eurocurrency Rate Advances shall instead be applied to repay the Base Rate
Advances made by such Lender in lieu of, or resulting from the conversion of,
such Eurocurrency Rate Advances;
 
 
364-DAY CREDIT AGREEMENT

16

--------------------------------------------------------------------------------

Table of Contents
 
(ii)           if the Reference Bank cannot furnish the Eurocurrency Rate for
any Borrowing consisting of Eurocurrency Rate Advances because of conditions
existing in the London interbank market, the right of the Borrowers to select
Eurocurrency Rate Advances shall be suspended until the Reference Bank shall
notify the Company and the Lenders that the circumstances causing such
suspension no longer exist;
 
(iii)           if the Required Lenders shall, at least one Business Day before
the date of any requested Eurocurrency Rate Advance, notify the Administrative
Agent that the Eurocurrency Rate for any Interest Period will not adequately
reflect the cost to the Required Lenders of making, funding or maintaining their
respective Eurocurrency Rate Advances for such Interest Period, the
Administrative Agent shall forthwith so notify the Company and the Lenders,
whereupon the Lenders shall have no obligation to make, or convert Advances
into, Eurocurrency Rate Advances until the Administrative Agent shall notify the
Company and the Lenders that the circumstances causing such suspension no longer
exist; and
 
(iv)           if the Required Lenders shall, at least one Business Day before
the date of any Advance to a Designated Borrower, notify the Administrative
Agent that the introduction of or any change in or in the interpretation of any
law or regulation makes it unlawful, or that any central bank or other
governmental authority asserts that it is unlawful, for such Lenders to perform
their obligations hereunder to make Advances or to fund or maintain Advances
hereunder to such Designated Borrower, the Administrative Agent shall forthwith
give notice thereof to the other Lenders and the Company, whereupon the Lenders
shall have no obligation to make Advances to such Designated Borrower, until the
Administrative Agent shall notify the Company and the Lenders that the
circumstances causing such suspension no longer exist.
 
 
364-DAY CREDIT AGREEMENT

17

--------------------------------------------------------------------------------

Table of Contents
 
(d)           Effect of Failure to Fulfill Conditions.  Each Notice of Borrowing
shall be irrevocable and binding on the Company and the relevant Designated
Borrower.  In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurocurrency Rate Advances, the relevant
Borrower shall indemnify each Lender against any loss, cost or expense incurred
by such Lender as a result of any failure to fulfill on or before the date
specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(excluding anticipated profits), cost or expense reasonably incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Advance to be made by such Lender as part of such Borrowing
when such Advance, as a result of such failure, is not made on such date, such
indemnity to be paid promptly upon receipt by the relevant Borrower of a
certificate of such Lender setting forth the calculation of the amount of the
indemnity claimed by such Lender.
 
(e)           Funds Available.  Unless the Administrative Agent shall have
received notice from a Lender prior to 1:00 P.M. (New York City time) on the
date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the relevant Borrower on such
date a corresponding amount.  If and to the extent that such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender and the relevant Borrower severally agree to repay to the Administrative
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
relevant Borrower until the date such amount is repaid to the Administrative
Agent, at (i) in the case of the relevant Borrower, the interest rate applicable
at the time to Advances comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate.  If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Advance as part of such Borrowing for purposes of this
Agreement.
 
(f)           Failure to Make Advances.  The failure of any Lender to make the
Advance to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Advance on the date of
such Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Advance to be made by such other Lender on the date of any
Borrowing.
 
SECTION 2.03  Fees. (a)  Facility Fee.  The Company agrees to pay to the
Administrative Agent for the account of each Lender a facility fee in Dollars on
the aggregate amount of such Lender’s Commitment (whether or not utilized and,
after the Termination Date (if the Term Loan Conversion Date has not occurred),
on the aggregate outstanding principal amount of the Advances of such Lender, if
any) from the date hereof in the case of each Lender and, in the case of each
Person which becomes a Lender pursuant to Section 8.07, from the effective date
specified in the Assignment and Acceptance pursuant to which it became a Lender,
until the Termination Date at the Applicable Facility Fee Rate, payable
quarterly in arrears on the last day of each March, June, September and December
during the term hereof and on the Termination Date.  All computations of the
facility fee shall be based on a year of 360 days.
 
 
364-DAY CREDIT AGREEMENT

18

--------------------------------------------------------------------------------

Table of Contents
 


(b)           Administrative Agent’s Fees.  The Company shall pay to the
Administrative Agent in Dollars for its own account such fees as may from time
to time be agreed between the Company and the Administrative Agent.
 
SECTION 2.04  Continuation and Conversion.  (a)  General.  Subject to the other
provisions hereof, each Borrower shall have the option (i) to convert all or any
part of an outstanding Borrowing consisting of Base Rate Advances to a Borrowing
consisting of Eurocurrency Rate Advances, (ii) to convert all or any part of an
outstanding Borrowing in Dollars consisting of Eurocurrency Rate Advances to a
Borrowing consisting of Base Rate Advances, or (iii) to continue all or any part
of an outstanding Borrowing consisting of Eurocurrency Rate Advances as a
Borrowing consisting of Eurocurrency Rate Advances for an additional Interest
Period; provided that no Borrowing consisting of Eurocurrency Rate Advances
shall be so converted other than as contemplated by Section 2.02(c) or
continued, until the expiration of the Interest Period applicable thereto.
 
(b)           Notice of Conversion or Continuation.  In order to elect to
convert or continue a Borrowing hereunder, the Company (on its own behalf or on
behalf of any Designated Borrower) shall deliver an irrevocable notice thereof
(a “Notice of Conversion or Continuation”) to the Administrative Agent by
telecopier or by telephone confirmed immediately in writing, no later than (i)
11:00 A.M., (New York City time) on the proposed conversion date in the case of
a conversion to Base Rate Advances and (ii) no earlier than 9:00 A.M. (New York
City time) and no later than 4:00 P.M. (New York City time) on the third
Business Day in advance of the proposed conversion or continuation date in the
case of a conversion to, or a continuation of, Eurocurrency Rate Advances,
substantially in the form of Exhibit B hereto.  A Notice of Conversion or
Continuation shall specify (w) the requested conversion or continuation date
(which shall be a Business Day), (x) the amount and Type of the Advances to be
converted or continued, (y) whether a conversion or continuation is requested,
and (z) in the case of a conversion to, or a continuation of, Eurocurrency Rate
Advances, the requested Interest Period.  The relevant Eurocurrency Rate for
such Interest Period in the case of a conversion to, or a continuation of,
Eurocurrency Rate Advances shall be determined in the manner provided in Section
2.02(a) as if such conversion or continuation is instead new Eurocurrency Rate
Advances in such amount, on such date and for such Interest Period.  If the
Company fails to give a Notice of Conversion or Continuation with respect to an
outstanding Borrowing consisting of Eurocurrency Rate Advances in Dollars as
provided in clause (ii) above, the Company shall be deemed to have converted
such Eurocurrency Rate Advances into Base Rate Advances in accordance with this
Section 2.04 if such Advances are outstanding after the last day of the Interest
Period with respect thereto.  If the Company fails to give a Notice of
Conversion or Continuation with respect to an outstanding Borrowing consisting
of Eurocurrency Rate Advances in an Alternate Currency as provided in clause
(ii) above, the Company shall be deemed to have converted such Eurocurrency Rate
Advances into a Eurocurrency Rate Advance with an Interest Period of one (1)
month in accordance with this Section 2.04 if such Advances are outstanding
after the last day of the Interest Period with respect thereto.
 
 
364-DAY CREDIT AGREEMENT

19

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 2.05  Interest on Advances.  Each Borrower shall pay interest on the
unpaid principal amount of each Advance owing to each Lender from the date the
proceeds of such Advance are made available to such Borrower until such
principal amount shall be paid in full, at the following rates per annum:
 


(a)           Base Rate Advances.  If such Advance is a Base Rate Advance, a
rate per annum equal to the Base Rate in effect from time to time plus the
Applicable Base Rate Margin, payable in arrears quarterly on the last Business
Day of each fiscal quarter during the period such Base Rate Advance remains
outstanding and on the date such Base Rate Advance shall be paid in full;
 
(b)           Eurocurrency Rate Advances.  If such Advance is a Eurocurrency
Rate Advance, a rate per annum equal at all times during the Interest Period for
such Advance to the sum of the Eurocurrency Rate for such Interest Period plus
the Applicable Eurocurrency Margin for such Interest Period, payable in arrears
on the last day of such Interest Period and, if such Interest Period has a
duration of more than three months, on each day which occurs during such
Interest Period every three months from the first day of such Interest Period;
 
(c)           Default Rate.  In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the outstanding principal amount
of all Advances and, to the extent permitted by law, overdue interest in respect
of all Advances, shall bear interest at a rate per annum equal to the sum of two
percent (2%) plus the interest rate otherwise applicable hereunder to such
principal amount in effect from time to time.  In the event that, and for so
long as, any Default under Section 6.01(a) shall have occurred and be
continuing, the outstanding principal amount of the Advance with respect to
which such Default has occurred and is continuing shall bear interest at a rate
per annum equal to the sum of two percent (2%) plus the interest rate otherwise
applicable hereunder to such principal amount in effect from time to time.
 
SECTION 2.06  Additional Interest on Eurocurrency Rate Advances.  Each Borrower
shall pay to each Lender, during each period as such Lender shall be required
under regulations of the Federal Reserve Board to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal amount of each Eurocurrency Rate
Advance of such Lender outstanding during such period, from the later of the
date such reserves are required and the making of such Advance until the earlier
of the date such reserves are no longer required and such principal amount is
paid in full, at an interest rate per annum equal at all times to the remainder
obtained by subtracting (i) the Eurocurrency Rate for the Interest Period
applicable to such Advance from (ii) the rate obtained by dividing such
Eurocurrency Rate by a percentage equal to 100% minus the average Eurocurrency
Rate Reserve Percentage of such Lender during such period, payable on each date
on which interest is payable on such Advance.  Such Lender shall determine the
amount of such additional interest, if any, and promptly notify the relevant
Borrower through the Administrative Agent of the amount thereof.
 
SECTION 2.07  Repayment; Prepayment of Advances; Etc.  (a)  Repayment.  Each
Borrower shall, subject to the next succeeding sentence, repay to the
Administrative Agent for the ratable account of the Lenders on the Termination
Date the aggregate principal amount of the Advances then outstanding.  The
Company may, upon not less than 15 days’ notice to the Administrative Agent,
elect (the “Term Loan Election”) to convert all of the Advances outstanding on
the Termination Date in effect at such time into a term loan which the Borrowers
shall repay in full ratably to the Lenders on the Maturity Date; provided that
the Term Loan Election may not be exercised unless (i) the Borrower has, on or
prior to the Termination Date, paid to the Administrative Agent for the account
of each Lender, a fee equal to 1.00% of the principal amount of the Advances
outstanding on the Termination Date, each such fee to be allocated to the
Lenders in accordance with their respective Pro Rata Shares; and (ii) the
conditions listed in Section 3.02(i)(x) and (y) are satisfied on the date of
notice of the Term Loan Election and on the date on which the Term Loan Election
is to be effected.  All Advances converted into a term loan pursuant to this
Section 2.07 shall continue to constitute Advances except that the Borrowers may
not reborrow pursuant to Section 2.01 after all or any portion of such Advances
have been prepaid pursuant to Section 2.07(b).
 
 
364-DAY CREDIT AGREEMENT

20

--------------------------------------------------------------------------------

Table of Contents
 
(b)           Prepayment of Advances.  (i) No Borrower shall have the right to
prepay any principal amount of any Advances other than as provided in this
Section 2.07.  Any Borrower may, upon notice no later than 11:00 A.M. (New York
City time) on the second Business Day before the prepayment of Eurocurrency Rate
Advances, and no later than 11:00 A.M. (New York City time) on the day of the
prepayment in the case of Base Rate Advances, in either case to the
Administrative Agent and stating the proposed date and principal amount of the
prepayment, and if such notice is given such Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
each partial prepayment shall be in the aggregate principal amount of at least
$5,000,000 or a larger whole multiple of $1,000,000 (or, in the case of Advances
denominated in an Alternate Currency, the Foreign Currency Equivalent thereof in
such Alternate Currency, rounded to the nearest 1,000,000 units of such
Alternate Currency) and, in the case of a payment or prepayment of a
Eurocurrency Rate Advance other than on the last day of the Interest Period for
such Advance as provided herein, shall have the consequences set forth in
Section 8.04(b).
 
(ii)           The Company shall notify the Administrative Agent immediately
upon becoming aware of any Change of Control.  Upon receipt of such notice and
for a period of 90 days thereafter, the Required Lenders shall be entitled, by
written notice to the Company received within such period, to terminate the
Commitments in whole and require the Company and any other Borrower to prepay
all outstanding Advances within 5 Business Days of its receipt of such notice,
together with any accrued and unpaid interest thereon to the date of such
prepayment and any other amounts due hereunder.  Notwithstanding any other
provision contained herein, a Change of Control shall not, in and of itself,
constitute a Default hereunder.


(c)           Alternate Currency Revaluation.  (i)  If at any time by reason of
fluctuations in foreign exchange rates (1) the aggregate outstanding principal
amount of all Advances (for which purpose the amount of any Advance that is
denominated in an Alternate Currency shall be deemed to be the Dollar Equivalent
thereof as of the date of determination) exceeds 105% of the aggregate amount of
the Commitments at such time or (2) the aggregate outstanding principal amount
of all Advances denominated in Alternate Currencies exceeds 105% of the Foreign
Currency Sublimit at such time, the Administrative Agent shall use all
reasonable efforts to give prompt written notice thereof to the Company,
specifying the amount to be prepaid under this clause (i), and the Company
shall, within five Business Days of the date of such notice, prepay the
Advances, or cause Advances to be prepaid, in an amount so that after giving
effect thereto the aggregate outstanding principal amount of the Advances
(determined as aforesaid) does not exceed the aggregate amount of the
Commitments; provided that any such payment shall be accompanied by any amounts
payable under Section 8.04(b).  The determination of which Advances to prepay
hereunder shall be at the sole option of the Company.  The determinations of the
Administrative Agent hereunder shall be conclusive and binding on the Borrowers
in the absence of manifest error.
 
 
364-DAY CREDIT AGREEMENT

21

--------------------------------------------------------------------------------

Table of Contents
 
(ii)           In addition, if on the last day of any Interest Period the
aggregate outstanding principal amount of the Advances (for which purpose the
amount of any Advance that is denominated in an Alternate Currency shall be
deemed to be the Dollar Equivalent thereof as of the date of determination),
would exceed 100% of the aggregate amount of the Commitments, the Administrative
Agent shall use all reasonable efforts to give prompt written notice thereof to
the Company, specifying the amount to be prepaid under this clause (ii), and the
Company shall, within five Business Days of the date of such notice, prepay the
Advances, or cause Advances to be prepaid, or reduce the requested Advances in
such amounts that after giving effect to such action the aggregate outstanding
principal amount of the Advances does not exceed the aggregate amount of the
Commitments; provided that any such payment shall be accompanied by any amounts
payable under Section 8.04(b).  The determination of which Advances to prepay
hereunder shall be at the sole option of the Company.  The determinations of the
Administrative Agent hereunder shall be conclusive and binding on the Borrowers
in the absence of manifest error.
 
SECTION 2.08  Increased Costs.  (a)  Changes in Law, Etc.  If, due to (i) the
introduction of or any change in or in the official interpretation of any law or
regulation on or after the date of this Agreement, or (ii) the compliance with
any guideline or request not applicable on the date of this Agreement from any
central bank or other governmental authority (whether or not having the force of
law), there shall be any increase in the cost to any Lender of agreeing to make
or making, funding or maintaining Eurocurrency Rate Advances, then the Company
shall from time to time, promptly upon demand by such Lender (with a copy of
such demand to the Administrative Agent) accompanied by the certificate
described in the next sentence, pay, or cause to be paid, to the Administrative
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost.  A certificate as to the amount of such
increased cost, submitted to the Company and the Administrative Agent by such
Lender, shall be conclusive and binding on the Borrowers for all purposes,
absent manifest error.
 


(b)           Capital Adequacy.  If, due to (i) the introduction of or any
change in or in the official interpretation of any law or regulation on or after
the date of this Agreement, or (ii) the compliance with any guideline or request
not applicable on the date of this Agreement from any central bank or other
governmental authority (whether or not having the force of law), any Lender
determines that the amount of capital required or expected to be maintained by
such Lender or any corporation controlling such Lender has been or would be
affected and that the amount of such capital is increased by or based upon the
existence of such Lender’s Advances or commitment to lend hereunder and other
commitments of this type, then, upon demand by such Lender received by the
Company within such time from the relevant change or introduction described
above as is reasonably required in order to determine the effect thereof (with a
copy of such demand to the Administrative Agent) accompanied by a certificate of
such Lender as to the amounts demanded, the Company shall pay, or cause to be
paid, to the Administrative Agent for the account of such Lender, from time to
time as specified by such Lender, additional amounts sufficient to compensate
such Lender or such corporation, as the case may be, to the extent that such
Lender reasonably determines such increase in capital to be allocable to the
existence of such Lender’s Advances or commitment to lend hereunder, such
amounts to be due and payable within two days of such Lender’s invoice
therefor.  A certificate as to such amounts submitted to the Company and the
Administrative Agent by such Lender shall be conclusive and binding on the
Borrowers for all purposes, absent manifest error.
 
 
364-DAY CREDIT AGREEMENT

22

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 2.09  Payments and Computations.  (a)  Manner of Payment.  Each Borrower
shall make each payment hereunder and under the Notes without deduction, setoff
or counterclaim not later than 11:00 A.M. (Local Time) on the day when due to
the Administrative Agent at the Administrative Agent’s Account in the Principal
Financial Center for the relevant Currency in same day funds.  The
Administrative Agent will promptly thereafter cause to be distributed like
Currency and funds relating to the payment of principal or interest or facility
fees ratably (other than amounts payable pursuant to Section 2.02(d), 2.06,
2.08, 2.10 or 8.04(b)) to the Lenders for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement.  Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 8.07(c),
from and after the effective date specified in such Assignment and Acceptance,
the Administrative Agent shall make all payments hereunder and under the Notes
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Acceptance (which shall not include any
Borrower) shall make all appropriate adjustments in such payments for periods
prior to such effective date directly between themselves. The making by any
Borrower of any payment to the Administrative Agent for the account of any
Lender as herein provided shall pro tanto discharge the relevant obligation of
such Borrower to such Lender.


(b)           Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other indebtedness at any time owing by such
Lender to any Borrower against any of and all the obligations of such Borrower
now or hereafter existing under this Agreement and the Notes held by such
Lender, although such obligations may be unmatured.  The rights of each Lender
under this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
 
(c)           Interest.  All computations of interest based on (i) the Base Rate
and the Eurocurrency Rate for Advances denominated in Pounds Sterling shall be
made by the Administrative Agent on the basis of a year of 365 or 366 days, as
the case may be, and (ii) the Eurocurrency Rate for Advances denominated in a
Currency other than Pounds Sterling or the Federal Funds Rate and all
computations of interest pursuant to Section 2.06 shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest is payable.  Each determination
by the Reference Bank of an interest rate for any Advance hereunder shall be
conclusive and binding for all purposes, absent manifest error.
 
 
364-DAY CREDIT AGREEMENT

23

--------------------------------------------------------------------------------

Table of Contents
 
(d)           Business Days.  Whenever any payment hereunder or under the Notes
shall be stated to be due on a day other than a Business Day, such payment shall
be made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of payment of interest or facility fee,
as the case may be; provided that if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
 
(e)           Assumption of Payment.  Unless the Administrative Agent shall have
received notice from a Borrower prior to the date on which any payment is due to
the Lenders hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent such Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate (if such Advance is denominated in Dollars) or
at the London interbank offered rate for the relevant Currency (if such Advance
is denominated in an Alternate Currency).
 
(f)           Rate Information.  The Reference Bank shall notify the Company and
the Administrative Agent of the Base Rate in effect on the first Business Day on
which a Base Rate Advance is outstanding and each day on which a change in the
Base Rate occurs, each in sufficient detail to enable the Company to calculate
interest payments hereunder with respect to Base Rate Advances, and shall
provide such information to any Lender promptly upon its request.  The Company
will provide to the Administrative Agent (i) promptly upon receipt thereof
copies of the information received by the Company pursuant to the immediately
preceding sentence or any Rate Notification received pursuant to Section
2.02(a), (ii) promptly upon the making of any interest payment with respect to a
Base Rate Advance hereunder a schedule based on such information setting forth
the Base Rate for each day in the period in which such Advance was outstanding,
and (iii) promptly upon obtaining knowledge thereof, notice of any change in the
rating assigned by Standard & Poor’s, Moody’s, or Fitch to the Company’s
Long-Term Indebtedness and the date of such change, provided that the Company’s
failure to provide any of the foregoing information shall be deemed not to be a
Default or Event of Default hereunder.
 
(g)           Currency of Payments.  All payments of principal of and interest
on, and any amounts payable under Section 2.06 in respect of, an Advance that is
denominated in a particular Currency shall be made in such Currency, and all
other amounts payable under this Agreement (except as specified in Section 9.06)
shall be paid in Dollars.
 
364-DAY CREDIT AGREEMENT

24

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 2.10  Taxes.  (a)  General.  Any and all payments by each Loan Party
hereunder or under the Notes shall be made in accordance with Section 2.09, free
and clear of and without deduction for any and all taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto
(which are, with respect to payments by the Company or the Subsidiary Guarantor
only, not in effect or not imposed on the date of this Agreement); excluding, in
the case of each Lender and the Administrative Agent, taxes imposed on its
income, and franchise taxes imposed on it by the jurisdiction under the laws of
which such Lender or the Administrative Agent (as the case may be) is organized
or any political subdivision thereof and, in the case of each Lender, taxes
imposed on its income, and franchise taxes imposed on it, by the jurisdiction of
such Lender’s Applicable Lending Office or any political subdivision thereof
(all such non-excluded taxes, levies, imposts, deductions, charges, withholdings
and liabilities being hereinafter referred to as “Taxes”).
 
(b)           Other Taxes.  In addition, each Loan Party agrees to pay any stamp
or documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under the Notes or from
the execution, delivery or registration of, or otherwise with respect to, this
Agreement not in effect or not imposed on the date of this Agreement or the
Notes (hereinafter referred to as “Other Taxes”) upon notice from the Lender.
 
(c)           Tax Indemnity.  Each Loan Party will indemnify each Lender and the
Administrative Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.10) paid by such Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally
asserted.  This indemnification shall be made within 30 days from the date such
Lender or the Administrative Agent (as the case may be) makes written demand
therefor.
 
(d)           Receipt.  Within 30 days after the date of any payment of Taxes,
each Loan Party will furnish to the Administrative Agent, at its address
referred to in Section 8.02, the original or a certified copy of a receipt
evidencing payment thereof.
 
SECTION 2.11  Promissory Notes.  Any Lender may request that Advances of any
Type made by it be evidenced by a promissory note.  In such event, the relevant
Borrower shall prepare, execute and deliver to such Lender a promissory note
payable to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) substantially in the form of Exhibit E (a “Note”) in the
case of the Advances.  Thereafter, such Advances evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 8.07) be represented by one or more promissory notes in such
form payable to the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).
 
SECTION 2.12 Use of Proceeds of Advances.  Each Borrower will use the proceeds
of the Advances solely for general corporate purposes, including, without
limitation, for the acquisition of Margin Stock.
 
SECTION 2.13  [Reserved].
 
 
364-DAY CREDIT AGREEMENT

25

--------------------------------------------------------------------------------

Table of Contents

 
SECTION 2.14  Borrowings by Designated Borrowers.    (a)  The Company may, at
any time or from time to time, upon not less than 10 Business Day’s notice to
the Administrative Agent, designate one or more Subsidiaries organized in any of
the jurisdictions listed on Schedule III as Borrowers hereunder.  Upon any such
designation of a Subsidiary and the Administrative Agent’s receipt of each of
the following (copies of which will be promptly furnished by the Administrative
Agent to the Lenders), which shall be in form and substance reasonably
satisfactory to the Administrative Agent, such Subsidiary shall be a Designated
Borrower and a Borrower entitled to make Borrowings on and subject to the terms
and conditions of this Agreement:
 


(i)           Executed Counterparts.  A designation letter (a “Designation
Letter”) in duplicate, in substantially the form of Exhibit F, duly completed
and executed by the Company and such Designated Borrower and delivered to the
Administrative Agent at least ten Business Days before the date on which such
Subsidiary is to become a Designated Borrower;
 
(ii)           Opinion of Counsel to the Designated Borrower.  A favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the date of the Designation Letter) of reputable counsel to such Designated
Borrower (which may be internal counsel) in the relevant jurisdiction (and such
Designated Borrower hereby and by delivery of such Designation Letter instruct
such counsel to deliver such opinion to the Lenders and the Administrative
Agent), as to the due organization of such Designated Borrower under the laws of
its jurisdiction of organization, the due authorization, execution and delivery
by such Designated Borrower of such Designation Letter and of the making of
Borrowings by it hereunder, the obtaining of all licenses, approvals and
consents of, and the making of all filings and registrations with, any
applicable Governmental Authority required in connection therewith and the
legality, validity and binding effect and enforceability thereof, and such other
legal matters relating thereto as the Administrative Agent may reasonably
request;
 
(iii)           Corporate Documents.  Such documents and certificates as the
Administrative Agent may reasonably request (including without limitation
certified copies of the charter and by-laws of such Designated Borrower and of
resolutions of its Board of Directors authorizing such Designated Borrower’s
acceptance of the Company’s designation as a “Designated Borrower” and its
becoming a Borrower under this Agreement, and of all documents evidencing all
other necessary corporate or other action required with respect to such
Designated Borrower becoming party to this Agreement;
 


(iv)           Process Agent.  Evidence that the Process Agent has agreed to act
as agent for service of process in New York, New York on behalf of such
Designated Borrower under the Loan Documents.
 
(v)           Expenses.  Evidence that such Designated Borrower or the Company
shall have paid any and all expenses reasonably incurred by the Administrative
Agent (including the reasonable fees and expenses of counsel to the
Administrative Agent) in connection with its designation as a Designated
Borrower; and
 
 
364-DAY CREDIT AGREEMENT

26

--------------------------------------------------------------------------------

Table of Contents
 
(vi)           Other Items.  Such other documents relating thereto as the
Administrative Agent or any Lender or special New York counsel to the
Administrative Agent may reasonably request, including any documentation and
other evidence which may be requested by the Administrative Agent or any Lender
to comply with and/or administer any “know your customer” or other customer
identification related policies and procedures required under applicable laws
and regulations.
 
           (b)           So long as all principal of and interest on all
Advances made to any Designated Borrower and all other amounts payable by such
Designated Borrower under this Agreement and the other Loan Documents have been
paid in full, the Company may terminate the status of such Designated Borrower
as a Borrower hereunder by furnishing to the Administrative Agent a letter (a
“Termination Letter”) in substantially the form of Exhibit G, duly completed and
executed by the Company.  Any Termination Letter furnished hereunder shall be
effective upon receipt thereof by the Administrative Agent, which shall promptly
so notify the Lenders.  Notwithstanding the foregoing, the delivery of a
Termination Letter with respect to any Designated Borrower shall not terminate
(i) any obligation of such Borrower that remains unpaid at the time of such
delivery (including without limitation any obligation arising thereafter in
respect of such Borrower under Section 2.08 or Section 2.10) or (ii) the
obligations of the Company under Article IX with respect to any unpaid
obligations of such Borrower.
 
SECTION 2.15  European Monetary Union.  (a)  Definitions.  In this Section 2.15
and in each other provision of this Agreement to which reference is made in this
Section 2.15 (whether expressly or impliedly), the following terms have the
meanings given to them in this Section 2.15:
 
“EMU” shall mean economic and monetary union as contemplated in the Treaty on
European Union.
 
“EMU Legislation” shall mean legislative measures of the European Council for
the introduction of, changeover to or operation of a single or unified European
currency, being in part the implementation of the third stage of EMU.
 
“Euro” shall mean the single currency of Participating Member States of the
European Union.
 
“Participating Member State” shall mean each state so described in any EMU
Legislation.
 
“Target Operating Day” shall mean any day that is not (i) a Saturday or Sunday,
(ii) Christmas Day or New Year’s Day or (iii) any other day on which the
Trans-European Real-time Gross Settlement Express Transfer system (or any
successor settlement system) is not operating (as determined by the
Administrative Agent).
 
“Treaty on European Union” shall mean the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 7, 1992, and came into force on November 1,
1993), as amended from time to time.
 
364-DAY CREDIT AGREEMENT

27

--------------------------------------------------------------------------------

Table of Contents
 
(b)           Payments by the Administrative Agent Generally.  With respect to
the payment of any amount denominated in the Euro, the Administrative Agent
shall not be liable to the Company or any of the Lenders in any way whatsoever
for any delay, or the consequences of any delay, in the crediting to any account
of any amount required by this Agreement to be paid by the Administrative Agent
if the Administrative Agent shall have taken all relevant steps to achieve, on
the date required by this Agreement, the payment of such amount in immediately
available, freely transferable, cleared funds to the account of the Company or
any Lender, as the case may be, in the Principal Financial Center in the
Participating Member State which the Company or, as the case may be, such Lender
shall have specified for such purpose.  In this paragraph (b), “all relevant
steps” shall mean all such steps as may be prescribed from time to time by the
regulations or operating procedures of such clearing or settlement system as the
Administrative Agent may from time to time reasonably determine for the purpose
of clearing or settling payments of the Euro.
 
(c)           Determination of Eurocurrency Rate.  For the purposes of
determining the date on which the applicable rate for Eurocurrency Rate Advances
is determined under this Agreement for any Advance denominated in the Euro for
any Interest Period therefor, references in this Agreement to London Banking
Days shall be deemed to be references to Target Operating Days.
 
ARTICLE III

 
CONDITIONS TO EFFECTIVENESS AND LENDING
 


SECTION 3.01  Condition Precedent to Effectiveness.  This Agreement shall become
effective as of the time of the delivery of all evidence referenced in clause
(g) below on the date (the “Effective Date”), which shall be on or before June
30, 2010, as of which the Administrative Agent shall confirm to the Company that
it has received the following, each dated such day, in form and substance
satisfactory to the Administrative Agent and (except for any Notes) in
sufficient copies for each Lender:


(a)           Executed Counterparts.  From each party hereto either (i) a
counterpart of this Agreement signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement;
 
(b)           Authority and Approvals.  Certified copies of the resolutions of
the Board of Directors of each of the Guarantors (or equivalent documents)
authorizing and approving this Agreement, the other Loan Documents to which it
is a party and the transactions contemplated hereby and thereby and certified
copies of all documents evidencing all necessary corporate action and all other
necessary action (corporate, partnership or otherwise) and governmental
approvals, if any, with respect to this Agreement and the other Loan Documents
to which it is a party;
 
(c)           Secretary’s or Assistant Secretary’s Certificate.  A certificate
of the Secretary or an Assistant Secretary of each of the Guarantors, dated the
Effective Date, certifying the names and true signatures of the officers of such
Guarantor authorized to execute and deliver this Agreement, the Notes, and the
other documents to which it is a party and to be delivered hereunder;
 
 
364-DAY CREDIT AGREEMENT

28

--------------------------------------------------------------------------------

Table of Contents
 
(d)           Legal Opinions.  An opinion of counsel to the Company and of the
Subsidiary Guarantor, respectively, dated the Effective Date, substantially in
the form of Exhibit C-1 and Exhibit C-2 hereto and an opinion of special New
York counsel to the Administrative Agent, dated the Effective Date,
substantially in the form of Exhibit C-3 hereto;
 
(e)           Closing Certificate.  A certificate of a senior financial officer
of the Company, dated the Effective Date, certifying that the representations
and warranties set forth in Article IV are true on such date as if made on and
as of such date and that no Default has occurred and is continuing on such date;
and
 
(f)           Fees and Expenses.  Evidence satisfactory to the Administrative
Agent that the Company shall have paid to the Administrative Agent for account
of the Lenders such up-front fees in connection with the execution of this
Agreement as the Company and the Administrative Agent shall have agreed upon.
 
(g)           Acquisition of The Black & Decker Corporation.  Evidence
satisfactory to the Administrative Agent that Blue Jay Acquisition Corp. shall
have consummated the merger with The Black & Decker Corporation that is
contemplated by that certain Agreement and Plan of Merger dated as of November
2, 2009 by and among the Company, Blue Jay Acquisition Corp., and The Black &
Decker Corporation , together with evidence that the commitments under the
Five-Year Credit Agreement dated as of December 7, 2007 among The Black & Decker
Corporation, Black & Decker Luxembourg Finance S.C.A. and Black & Decker
Luxembourg S.aR.L., as borrowers, certain lenders parties thereto and Citibank,
N.A., as administrative agent for said lenders (the “B&D Facility”) have been or
concurrently with the Effective Date are being terminated and all amounts
payable under the B&D Facility have been paid.
 
SECTION 3.02  Conditions Precedent to Each Advance.  The obligation of each
Lender to make each Advance (including the initial Advance) as part of a
Borrowing shall be subject to the further conditions precedent that (i) on the
date of such Borrowing the following statements shall be true (and each of the
giving of the applicable Notice of Borrowing and the acceptance by the relevant
Borrower of the proceeds of such Advance shall constitute a representation and
warranty by such Borrower that on the date of such Advance the following
statements shall be true):  (x) the representations and warranties contained in
Section 4.01 (other than the Excluded Representation) and, to the extent
applicable, in the Designation Letter of such Borrower are correct in all
material respects on and as of the date of such Borrowing, before and after
giving effect to such Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date (it being understood and agreed
that any representation or warranty which expressly refers by its terms to a
specified date shall be required to be true and correct in all material respects
only as of such date), and (y) no event has occurred and is continuing, or would
result from such Borrowing or from the application of the proceeds therefrom,
that would constitute an Event of Default, or would constitute an Event of
Default but for the requirement that notice be given or time elapse or both; and
(ii) in the case of a requested Borrowing the proceeds of which are to be used
to buy or carry any Margin Stock, the Company shall deliver to the
Administrative Agent a certificate of a senior financial officer of the Company
accompanying the relevant Notice of Borrowing setting forth in reasonable detail
the basis upon which the Company has made the representation set forth in the
third sentence of Section 4.01(l) on and as of the date of such Borrowing,
before and after giving effect to such Borrowing and to the application of the
proceeds therefrom, together with (if so requested by the Administrative Agent)
a duly completed Form U-1 or Form G-3 satisfactory to the Administrative Agent.
 
 
364-DAY CREDIT AGREEMENT

29

--------------------------------------------------------------------------------

Table of Contents


ARTICLE IV

 
REPRESENTATIONS AND WARRANTIES


SECTION 4.01  Representations and Warranties of the Company.  The Company
represents and warrants as follows:
 
(a)           Corporate Existence.  The Company is a corporation duly organized
and validly existing under the laws of the State of Connecticut. The Subsidiary
Guarantor is a corporation duly organized and validly existing under the laws of
the State of Maryland.
 
(b)           Corporate Authorization, Etc.  The execution, delivery and
performance by each Guarantor of this Agreement and the Notes to which it is a
party are within such Guarantor’s corporate powers, have been duly authorized by
all necessary corporate action and do not contravene (i) the charter or bylaws
of such Guarantor or (ii) any law or contractual restriction binding on or
affecting the Company or any of its Subsidiaries.
 
(c)           No Approvals.  No authorization, approval or action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for the due execution, delivery and performance by either Guarantor of
this Agreement or the Notes to which it is a party.
 
(d)           Enforceability.  This Agreement is and, upon issuance and delivery
thereof in accordance with this Agreement, each Note to which it is to be a
party will be the legal, valid and binding obligations of each Guarantor,
enforceable against such Guarantor in accordance with their respective terms.
 
(e)           Financial Information.  The consolidated balance sheet of the
Company and its Consolidated Subsidiaries as of January 2, 2010, and the related
statements of income and retained earnings of the Company and its Consolidated
Subsidiaries for the fiscal year then ended, copies of which have been furnished
to the Lenders, fairly present in all material respects the financial condition
of the Company and its Consolidated Subsidiaries as of such date and the results
of the operations of the Company and its Consolidated Subsidiaries for the
period ended on such date, all in accordance with GAAP consistently applied.
 
(f)           No Litigation.  Except as disclosed or otherwise reflected in (x)
the Company’s Annual Report on Form 10-K for the year ended January 2, 2010 or
(y) the Subsidiary Guarantor ‘s Annual Report on Form 10-K for the year ended
December 31, 2009, there is no pending or (to the best of the Company’s
knowledge) threatened action or proceeding against the Company or any of its
Subsidiaries or relating to any of their respective properties before any court,
governmental agency or arbitrator, which could reasonably be expected to have a
Material Adverse Effect or which purports to affect the legality, validity or
enforceability of this Agreement or any Note.
 
(g)           No Material Adverse Effect.  Since January 2, 2010, there has been
no event, act or condition which has had a Material Adverse Effect.
 
(h)           Environmental Matters.  Except as disclosed or otherwise reflected
in (x) the Company’s Annual Report on Form 10-K for the year ended January 2,
2010 or (y) the Subsidiary Guarantor’s Annual Report on Form 10-K for the year
ended December 31, 2009, neither the Company nor any of its Subsidiaries has
received notice or otherwise obtained knowledge of any claim, demand, action,
event, condition, report or investigation indicating or concerning any potential
or actual liability which could reasonably be expected to, individually or in
the aggregate, have a Material Adverse Effect arising in connection with (i) any
non-compliance with or violation of the requirements of any applicable federal,
state or local environmental health or safety statutes or regulations, or (ii)
the release or threatened release of any toxic or hazardous waste, substance or
constituent into the environment.
 
(i)           Investment Company.  Neither Guarantor is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
 
(j)           Disclosure.  The information furnished in writing by or on behalf
of any Loan Party to the Lenders in connection with the negotiation, execution
and delivery of this Agreement or any other Loan Document does not contain any
material misstatements of fact or omit to state a material fact necessary to
make the statements contained therein, in light of the circumstances under which
they were made, not misleading.
 
(k)           No Defaults.  Neither Guarantor (i) is in default under or with
respect to this Agreement or any Note to which it is a party, and (ii) is in
default under or with respect to any other agreement, instrument or undertaking
to which it is a party or by which it or any of its property is bound in any
respect which could reasonably be expected to result in a Material Adverse
Effect.
 
(l)           Use of Proceeds, Etc.  All proceeds of each Advance will be used
by each Borrower only in accordance with the provisions of Section 2.12.  No
Borrower is or will be engaged in the business of extending credit for the
purpose of buying or carrying Margin Stock and no proceeds of any Advance will
be used to extend credit to others for the purpose of buying or carrying any
Margin Stock.  Neither the making of any Advance nor the use of the proceeds
thereof will violate or be inconsistent with the provisions of Regulations U or
X issued by the Board of Governors of the Federal Reserve System.
 


ARTICLE V

 
COVENANTS OF THE COMPANY
 


SECTION 5.01  Affirmative Covenants.  So long as any Advance or any other amount
owing hereunder shall remain unpaid or any Lender shall have any Commitment
hereunder:
 
364-DAY CREDIT AGREEMENT

30

--------------------------------------------------------------------------------

Table of Contents
 
(a)           Financial Information.  The Company will furnish to the Lenders:
 
(i)           Quarterly Financial Statements.  Within 50 days after the close of
each quarterly accounting period in each fiscal year of the Company, the
consolidated balance sheet of the Company and its Consolidated Subsidiaries as
at the end of such quarterly period and the related consolidated and
consolidating statements of income, retained earnings and cash flows for such
quarterly period and for the elapsed portion of the fiscal year ended with the
last day of such quarterly period, in each case setting forth comparative
figures for the related periods in the prior fiscal year.
 
(ii)           Annual Financial Statements.  Within 95 days after the close of
each fiscal year of the Company, the consolidated balance sheet of the Company
and its Consolidated Subsidiaries as at the end of such fiscal year and the
related consolidated statement of income, retained earnings and cash flows for
such fiscal year, setting forth comparative figures for the preceding fiscal
year and reported on without qualification by independent certified public
accountants of recognized national standing, in each case together with a report
of such accounting firm stating that in the course of its regular audit of the
consolidated financial statements of the Company, which audit was conducted in
accordance with generally accepted auditing standards, such accounting firm has
obtained no knowledge of any Default or Event of Default relating to accounting
matters (including, without limitation, in respect of Section 5.01(f)), or if in
the opinion of such accounting firm such a Default or Event of Default has
occurred and is continuing, a statement as to the nature thereof.
 
(iii)           Officer’s Certificates.  At the time of the delivery of the
financial statements under clauses (i) and (ii) above, a certificate of a senior
financial officer of the Company which certifies (x) that such financial
statements fairly present the financial condition and the results of operations
of the Company and its Consolidated Subsidiaries on the dates and for the
periods indicated, and (y) that such officer has reviewed the terms of this
Agreement and has made, or caused to be made under his or her supervision, a
review in reasonable detail of the business and condition of the Company and its
Consolidated Subsidiaries during the accounting period covered by such financial
statements, and that as a result of such review such officer has concluded that
no Default or Event of Default has occurred during the period commencing at the
beginning of the accounting period covered by the financial statements
accompanied by such certificate and ending on the date of such certificate or,
if any Default or Event of Default has occurred, specifying the nature and
extent thereof and, if continuing, the action the Company proposes to take in
respect thereof.  Such certificate shall set forth the calculations required to
establish whether the Company was in compliance with the provisions of Section
5.01(f) for the twelve-month period ending as at the end of the accounting
period covered by the financial statements accompanied by such certificate.
 
(iv)           Notice of Default or Litigation.  Promptly after any Loan Party
obtains knowledge thereof, notice of (i) the occurrence of any Default or Event
of Default, or (ii) any litigation or governmental proceeding pending or
threatened against any Loan Party or other event, act or condition which could
reasonably be expected to result in a Material Adverse Effect.
 
364-DAY CREDIT AGREEMENT

31

--------------------------------------------------------------------------------

Table of Contents
 
(v)           SEC Filings.  Promptly upon transmission thereof, copies of all
regular and periodic financial information, proxy materials and other
information and reports, if any, which the Company shall file with the
Securities and Exchange Commission or any governmental agencies substituted
therefor or which the Company shall send to its stockholders.
 
(vi)           Other Information.  From time to time, and as soon as reasonably
practicable, such other information or documents (financial or otherwise) as any
Lender through the Administrative Agent may from time to time reasonably
request.
 


Reports and financial statements required to be delivered by the Company
pursuant clauses (i), (ii) and (v) of this Section 5.01 (a) shall be deemed to
have been delivered on the date on which it posts such reports, or reports
containing such financial statements, on its website on the Internet at
www.stanleyworks.com, or when such reports, or reports containing such financial
statements are posted on the website of the Securities and Exchange Commission
at www.sec.gov; provided that it shall deliver such paper copies of the reports
and financial statements referred to in Clauses (i), (ii) and (v) of this
Section 5.01(a) to the Administrative Agent or any Lender who request it to
deliver such paper copies until written notice to cease delivering  paper copies
is given by the Administrative Agent  or such Lender.


(b)           Compliance with Law.  The Company shall, and shall cause each of
its Subsidiaries to, comply with all applicable laws, rules, statutes,
regulations, decrees and orders of all governmental bodies, domestic or foreign,
in respect of the conduct of their business and the ownership of their property,
except such non-compliance as could not reasonably be expected to result in a
Material Adverse Effect at the time of such noncompliance or in the foreseeable
future.
 
(c)           Payment of Taxes.  The Company shall pay or cause to be paid, and
shall cause each of its Subsidiaries to pay or cause to be paid, when due, all
taxes, charges and assessments and all other lawful claims required to be paid
by the Company or such Subsidiaries, except (x) as contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves have been
established with respect thereto in accordance with GAAP and (y) where such
nonpayment could not reasonably be expected to result in a Material Adverse
Effect.
 
(d)           Preservation of Corporate Existence.  Except as otherwise
permitted by this Agreement, the Company shall, and shall cause each of its
Subsidiaries to, do all things necessary to preserve, renew and keep in full
force and effect its corporate existence and the licenses, permits, rights and
franchises necessary to the proper conduct of its business, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.  Neither the Company nor any of its Subsidiaries will engage in any
business if, as a result, the general nature of the business, taken on a
consolidated basis, which would then be engaged in by the Company and its
Subsidiaries would be substantially changed from the general nature of the
business engaged in by the Company and its Subsidiaries on the date of this
Agreement.
 
(e)           Maintenance of Books and Records.  The Company will maintain
financial records in accordance with GAAP, consistently applied.  The
representatives of the Administrative Agent or any of the Lenders shall have the
right to visit and inspect any of the properties of the Company and of any of
its Subsidiaries, to examine their books of account and records and take notes
and make transcripts therefrom, and to discuss their affairs, finances and
accounts with, and be advised as to the same by, their officers upon reasonable
prior notice at  such reasonable times and intervals as may be requested
(subject to the standard policies of the Company and its Subsidiaries as to
access, safety and, without prejudice to the reasonable requirements of lending
institutions and their regulatory supervisors, confidentiality).
 
364-DAY CREDIT AGREEMENT

32

--------------------------------------------------------------------------------

Table of Contents
 
(f)           Interest Coverage Ratio.  The Company shall maintain, for each
period of four consecutive fiscal quarters of the Company, an Interest Coverage
Ratio of not less than 3.50 to 1.00.
 
                      SECTION 5.02  Negative Covenants.  So long as any Advance
or any other amount owing hereunder shall remain unpaid or any Lender shall have
any Commitment hereunder:
 
(a)           No Liens.  The Company shall not, and shall not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist, directly or
indirectly, any Lien on any Principal Property now owned or hereafter acquired
(unless the Company secures the Advances made hereunder equally and ratably with
such Lien), other than:
 
(i)           Liens existing and disclosed to the Lenders in writing prior to
the date hereof;
 
(ii)           Liens for taxes not yet due or which are being contested in good
faith by appropriate proceedings diligently conducted and with respect to which
adequate reserves are being maintained in accordance with GAAP;
 
(iii)           statutory Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen and other Liens imposed by law created in
the ordinary course of business for amounts not yet due or which are being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate bonds have been posted;
 
(iv)           Liens incurred or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, performance and return-of-money bonds and other similar obligations
(exclusive of obligations for the payment of borrowed money);
 
(v)           easements, rights-of-way, zoning and similar restrictions and
other similar charges or encumbrances not interfering with the ordinary conduct
of the business of the Company or any of its Subsidiaries and which do not
detract materially from the value of the property to which they attach or impair
materially the use thereof by the Company or any of its Subsidiaries;
 
(vi)           Liens on property of any Person existing at the time such Person
becomes a Subsidiary of the Company and not created in contemplation thereof;
 
 
364-DAY CREDIT AGREEMENT

33

--------------------------------------------------------------------------------

Table of Contents
 
(vii)           Liens securing Indebtedness owed by a Subsidiary of the Company
to the Company or another Subsidiary of the Company;
 
(viii)           any Lien arising solely by operation of law in the ordinary
course of business or which is contained in a contract for the purchase or sale
of goods or services entered into in the ordinary course of business;
 
(ix)           Liens on any property existing at the time of acquisition but
only if the amount of outstanding Indebtedness secured thereby does not exceed
the lesser of the fair market value or the purchase price of the property as
purchased;
 
(x)           any Lien securing the purchase price of revenues or assets
purchased after the date hereof or the cost of repairing or altering,
constructing, developing or substantially improving all or any part of such
revenues or assets; provided that such Lien attaches only to such revenues or
assets (including any improvements) and the Indebtedness thereby secured does
not exceed the lesser of the fair market value or the purchase price of the
revenues or assets (including any improvements) as purchased;
 
(xi)           any other Liens on Principal Properties securing Indebtedness
which in the aggregate, together with Attributable Debt, does not exceed 10% of
Consolidated Net Worth at any time outstanding; and
 
(xii)           any extension, renewal or replacement of any of the Liens
referred to above; provided that the Indebtedness secured by any such extension,
renewal or replacement does not exceed the sum of the principal amount of the
Indebtedness originally secured thereby and any fee incurred in connection with
such transaction.
 
(b)           Merger, Etc.  The Company shall not (i) enter into any merger or
consolidation, or liquidate, wind up or dissolve (or suffer any liquidation,
wind-up or dissolution), discontinue its business or convey, lease, sell,
transfer or otherwise dispose of, in one transaction or series of transactions,
all or substantially all of its business or property, whether now or hereafter
acquired, or (ii) permit any of its Subsidiaries to do so, if such action could
reasonably be expected to have a Material Adverse Effect, except that (1) any
wholly-owned Subsidiary of the Company may merge into or convey, sell, lease or
transfer all or substantially all of its assets to, the Company or any other
wholly-owned Subsidiary of the Company and (2) the Company or any of its
Subsidiaries may enter into any merger or consolidation so long as in the case
of a transaction involving the Company, the Company, or in the case of any other
transaction, a Subsidiary of the Company, is the surviving entity in such
transaction and, after giving effect thereto, no Default or Event of Default
shall have occurred or be continuing.
 
(c)           Sale-Leasebacks.  The Company shall not, and shall not permit any
of its Subsidiaries to, become liable, directly or indirectly, with respect to
any lease, whether an operating lease or a Capital Lease, of any property
(whether real or personal or mixed) whether now owned or hereafter acquired, (i)
which the Company or such Subsidiary has sold or transferred or is to sell or
transfer to any other Person, or (ii) which the Company or such Subsidiary
intends to use for substantially the same purposes as any other property which
has been or is to be sold or transferred by the Company or such Subsidiary to
any other Person in connection with such lease.  Notwithstanding the foregoing,
the Company and its Subsidiaries shall be permitted to become liable with
respect to the leases described above so long as all Attributable Debt, together
with the Liens described in Section 5.02(a)(xi), does not exceed 10% of
Consolidated Net Worth at any time outstanding.
 
 
364-DAY CREDIT AGREEMENT

34

--------------------------------------------------------------------------------

Table of Contents
 


ARTICLE VI

 
EVENTS OF DEFAULT


SECTION 6.01  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:


(a)           Any Borrower shall fail to pay when due (or, if any such failure
is due solely to technical or administrative difficulties relating to the
transfer of such amounts, within two Business Days after its due date) any
principal of any Advance; or any Borrower shall fail to pay when due any
interest on any Advance, any fee (other than the fees referenced in Section
2.03) or any other amount payable by it hereunder or under any Note and five (5)
days shall have elapsed from the date such interest, fees or other amounts were
due; or with respect to the fees payable pursuant to Section 2.03, any Borrower
shall fail to pay any such fee when due and two Business Days shall have elapsed
from the Company’s receipt of notice of such nonpayment from the Administrative
Agent or any Lender; or
 
(b)           Any representation or warranty made by any Loan Party herein or
pursuant to this Agreement or any other Loan Document (including without
limitation in any certificate of such Loan Party delivered pursuant hereto)
shall prove to have been incorrect in any material respect when made or deemed
made; or
 
(c)           The Company or any other Loan Party, as applicable, shall fail to
perform any term, covenant or agreement contained in the first sentence of
Section 2.07(b), Section 5.01(a)(iv), 5.01(f) or 5.02 on its part to be
performed or observed; or
 
(d)           Any Loan Party shall fail to perform any term, covenant or
agreement contained in this Agreement (except those described in clauses (a) and
(c) above) and such failure shall continue for 30 days; or
 
(e)           A court having jurisdiction in the premises shall enter a decree
or order for relief in respect of any Loan Party or any Principal Subsidiary in
an involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator or other similar official of such Loan Party or
such Principal Subsidiary or for any substantial part of its property, or
ordering the winding up or liquidation of its affairs and such decree or order
shall remain unstayed and in effect for a period of 60 consecutive days; or
 
(f)           Any Loan Party or any Principal Subsidiary shall commence a
voluntary case under any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect, or shall consent to the entry of any order for
relief in an involuntary case under any such law, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, sequestrator or other similar official of such Loan Party or such
Principal Subsidiary or for any substantial part of its property, or shall make
any general assignment for the benefit of creditors, or shall fail generally to
pay its debts as they become due, or shall take any corporate action in
furtherance of any of the foregoing; or
 
364-DAY CREDIT AGREEMENT

35

--------------------------------------------------------------------------------

Table of Contents
 
(g)           (A) Any Loan Party or any Principal Subsidiary shall fail to make
any payment in respect of Indebtedness when due (whether by scheduled maturity,
required prepayment, acceleration or otherwise) if the aggregate amount of such
payment is $75,000,000 or more, or (B) any breach, default or event of default
shall occur and be continuing (and applicable grace and notice periods shall
have expired) under any agreement or indenture relating to any Indebtedness of
such Loan Party or such Principal Subsidiary in an aggregate amount of
$75,000,000 or more, and, except in the case of financial covenant defaults, the
maturity of any such Indebtedness has been accelerated in accordance with the
terms thereof; or
 
(h)           (A) Any Termination Event shall occur, or (B) any Plan shall have
an unfunded liability, which means the excess, if any, of a Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan’s assets, determined in accordance with the assumptions used for funding
that Plan pursuant to Section 412 of the Internal Revenue Code for the
applicable plan year, or (C) the Company or any member of its ERISA Controlled
Group shall fail to pay when due an amount which it shall have become liable to
pay to the PBGC, any Plan or a trust established under Title IV of ERISA, or (D)
a condition shall exist by reason of which the PBGC would be entitled to obtain
a decree adjudicating that an ERISA Plan must be terminated or have a trustee
appointed to administer any ERISA Plan, or (E) the Company or a member of its
ERISA Controlled Group suffers a partial or complete withdrawal from a
Multiemployer Plan or is in “default” (as defined in Section 4219(c)(5) of
ERISA) with respect to payments to a Multiemployer Plan, or (F) a proceeding
shall be instituted against the Company or any member of its ERISA Controlled
Group to enforce Section 515 of ERISA, or (G) any other event or condition shall
occur or exist with respect to any Plan, if such events, transactions or
conditions set forth in clauses (A) through (G) above could singly or in the
aggregate be reasonably expected to have a Material Adverse Effect; or
 
(i)           If there shall remain in force, undischarged, unsatisfied and
unstayed, for more than 30 days, whether or not consecutive, any final judgment
against the any Loan Party or any Principal Subsidiary which, when added to any
other outstanding final judgments which remain undischarged, unsatisfied and
unstayed for more than 30 days against such Loan Party or any such Principal
Subsidiary, exceeds $75,000,000;
 


then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Company,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Company, declare
all Advances, the Notes, all interest thereon and all other amounts payable
under this Agreement to be forthwith due and payable, whereupon all Advances,
the Notes, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by each Borrower; provided,
however, that in the case of any of the Events of Default specified in clauses
(e) or (f) above with respect to any Borrower, (A) the obligation of each Lender
to make Advances shall automatically be terminated and (B) the Advances, the
Notes, all such interest and all such amounts shall automatically become and be
due and payable, without presentment, demand, protest or any notice of any kind,
all of which are hereby expressly waived by each Borrower.
 
 
364-DAY CREDIT AGREEMENT

36

--------------------------------------------------------------------------------

Table of Contents

 
ARTICLE VII

 
THE ADMINISTRATIVE AGENT


SECTION 7.01  Appointment and Authority.  Each Lender hereby irrevocably
appoints Citibank to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
(other than the provisions of Section 7.07) are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Company nor any other Loan
Party shall have rights as a third party beneficiary of any of such provisions.
 
SECTION 7.02  Administrative Agent Individually.  (a)  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
(b)           Each Lender understands that the Person serving as Administrative
Agent, acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Section 7.02 as “Activities”) and may engage in
the Activities with or on behalf of one or more of the Loan Parties or their
respective Affiliates.  Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Loan Parties and their Affiliates and including holding, for its own account or
on behalf of others, equity, debt and similar positions in the Company, another
Loan Party or their respective Affiliates), including trading in or holding
long, short or derivative positions in securities, loans or other financial
products of one or more of the Loan Parties or their Affiliates.  Each Lender
understands and agrees that in engaging in the Activities, the Agent’s Group may
receive or otherwise obtain information concerning the Loan Parties or their
Affiliates (including information concerning the ability of the Loan Parties to
perform their respective Obligations hereunder and under the other Loan
Documents) which information may not be available to any of the Lenders that are
not members of the Agent’s Group.  None of the Administrative Agent or any
member of the Agent’s Group shall have any duty to disclose to any Lender or use
on behalf of the Lenders, and shall not be liable for the failure to so disclose
or use, any information whatsoever about or derived from the Activities or
otherwise (including any information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Loan Party or any Affiliate of any Loan Party) or to account for any revenue or
profits obtained in connection with the Activities, except that the
Administrative Agent shall deliver or otherwise make available to each Lender
such documents as are expressly required by any Loan Document to be transmitted
by the Administrative Agent to the Lenders.
 
(c)           Each Lender further understands that there may be situations where
members of the Agent’s Group or their respective customers (including the Loan
Parties and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the Lenders (including the interests of the Lenders hereunder and under
the other Loan Documents).  Each Lender agrees that no member of the Agent’s
Group is or shall be required to restrict its activities as a result of the
Person serving as Administrative Agent being a member of the Agent’s Group, and
that each member of the Agent’s Group may undertake any Activities without
further consultation with or notification to any Lender.  None of (i) this
Agreement or any other Loan Document, (ii) the receipt by the Agent’s Group of
information (including Information) concerning the Loan Parties or their
Affiliates (including information concerning the ability of the Loan Parties to
perform their respective Obligations hereunder and under the other Loan
Documents) or (iii) any other matter shall give rise to any fiduciary, equitable
or contractual duties (including without limitation any duty of trust or
confidence) owing by the Administrative Agent or any member of the Agent’s Group
to any Lender including any such duty that would prevent or restrict the Agent’s
Group from acting on behalf of customers (including the Loan Parties or their
Affiliates) or for its own account.
 
SECTION 7.03  Duties of Administrative Agent; Exculpatory Provisions.  (a)  The
Administrative Agent’s duties hereunder and under the other Loan Documents are
solely ministerial and administrative in nature and the Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, but shall be required
to act or refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the written direction of the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent or any of its
Affiliates to liability or that is contrary to any Loan Document or applicable
law.
 
(b)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 8.01 or 8.03) or
(ii) in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default or the event or events that give or may give rise to any
Default or Event of Default unless and until the Company or any Lender shall
have given notice to the Administrative Agent describing such Default or Event
of Default and such event or events.
 
364-DAY CREDIT AGREEMENT

37

--------------------------------------------------------------------------------

Table of Contents
 
(c)           Neither the Administrative Agent nor any member of the Agent’s
Group shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty, representation or other information made or
supplied in or in connection with this Agreement, any other Loan Document or the
Information Memorandum, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith or the adequacy, accuracy and/or completeness of the information
contained therein, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other Loan
Document or (v) the satisfaction of any condition set forth in Article 3 or
elsewhere herein, other than (but subject to the foregoing clause (ii)) to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
(d)           Nothing in this Agreement or any other Loan Document shall require
the Administrative Agent or any of its Related Parties to carry out any “know
your customer” or other checks in relation to any Person on behalf of any Lender
and each Lender confirms to the Administrative Agent that it is solely
responsible for any such checks it is required to carry out and that it may not
rely on any statement in relation to such checks made by the Administrative
Agent or any of its Related Parties.
 
SECTION 7.04  Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Borrowing that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless an officer of the
Administrative Agent responsible for the transactions contemplated hereby shall
have received notice to the contrary from such Lender prior to the making of
such Loan, and such Lender shall not have made available to the Administrative
Agent such Lender’s ratable portion of such Borrowing.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Company or any other
Loan Party), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
 
SECTION 7.05  Indemnification.  The Lenders agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Company), ratably
according to the respective principal amounts of their Commitments, as then or
most recently in effect, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Administrative Agent in any way relating to or
arising out of this Agreement and the Notes, or any action taken or omitted by
the Administrative Agent under this Agreement and the Notes, provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from the Administrative Agent’s gross negligence
or willful misconduct.  Without limitation of the foregoing, each Lender agrees
to reimburse the Administrative Agent promptly upon demand for its ratable share
of any out-of-pocket expenses (including counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the
Administrative Agent is not reimbursed for such expenses by the Company.
 
364-DAY CREDIT AGREEMENT

38

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 7.06  Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  Each such sub-agent and the Related
Parties of the Administrative Agent and each such sub-agent shall be entitled to
the benefits of all provisions of this Article 7 and Section 8.04 (as though
such sub-agents were the “Administrative Agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
 
SECTION 7.07  Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Company.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Company, to appoint a successor, which shall be
a bank with an office in New York, or an Affiliate of any such bank with an
office in New York, and which successor shall be reasonably acceptable to the
Company.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (such 30-day
period, the “Lender Appointment Period”), then the retiring Administrative Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above.  In addition and without any obligation on
the part of the retiring Administrative Agent to appoint, on behalf of the
Lenders, a successor Administrative Agent, the retiring Administrative Agent may
at any time upon or after the end of the Lender Appointment Period notify the
Company and the Lenders that no qualifying Person has accepted appointment as
successor Administrative Agent and the effective date of such retiring
Administrative Agent’s resignation.  Upon the resignation effective date
established in such notice and regardless of whether a successor Administrative
Agent has been appointed and accepted such appointment, the retiring
Administrative Agent’s resignation shall nonetheless become effective and
(i) the retiring Administrative Agent shall be discharged from its duties and
obligations as Administrative Agent hereunder and under the other Loan Documents
and (ii) all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties as Administrative Agent of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations as Administrative Agent hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph).  The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 8.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
 
364-DAY CREDIT AGREEMENT

39

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 7.08  Non-Reliance on Administrative Agent and Other Parties.  (a)  Each
Lender confirms to the Administrative Agent, each other Lender and each of their
respective Related Parties that it (i) possesses (individually or through its
Related Parties) such knowledge and experience in financial and business matters
that it is capable, without reliance on the Administrative Agent, any other
Lender or any of their respective Related Parties, of evaluating the merits and
risks (including tax, legal, regulatory, credit, accounting and other financial
matters) of (x) entering into this Agreement, (y) making Loans and other
extensions of credit hereunder and under the other Loan Documents and (z) taking
or not taking actions hereunder and thereunder, (ii) is financially able to bear
such risks and (iii) has determined that entering into this Agreement and making
Loans and other extensions of credit hereunder and under the other Loan
Documents is suitable and appropriate for it.
 
(b)           Each Lender acknowledges that (i) it is solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with this Agreement and the other Loan Documents, (ii) it
has, independently and without reliance upon the Administrative Agent, any other
Lender or any of their respective Related Parties, made its own appraisal and
investigation of all risks associated with, and its own credit analysis and
decision to enter into, this Agreement based on such documents and information,
as it has deemed appropriate and (iii) it will, independently and without
reliance upon the Administrative Agent, any other Lender or any of their
respective Related Parties, continue to be solely responsible for making its own
appraisal and investigation of all risks arising under or in connection with,
and its own credit analysis and decision to take or not take action under, this
Agreement and the other Loan Documents based on such documents and information
as it shall from time to time deem appropriate, which may include, in each case:
 
(i)           the financial condition, status and capitalization of the Company
and each other Loan Party;
 
(ii)           the legality, validity, effectiveness, adequacy or enforceability
of this Agreement and each other Loan Document and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Loan Document;
 
364-DAY CREDIT AGREEMENT

40

--------------------------------------------------------------------------------

Table of Contents
 
(iii)           determining compliance or non-compliance with any condition
hereunder to the making of a Loan and the form and substance of all evidence
delivered in connection with establishing the satisfaction of each such
condition; and
 
(iv)           the adequacy, accuracy and/or completeness of the Information
Memorandum and any other information delivered by the Administrative Agent, any
other Lender or by any of their respective Related Parties under or in
connection with this Agreement or any other Loan Document, the transactions
contemplated hereby and thereby or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Loan Document.
 
SECTION 7.09  No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Persons acting as Bookrunners, Lead Arrangers or
Syndication Agent listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent or as a
Lender hereunder.
 


ARTICLE VIII

 
MISCELLANEOUS


SECTION 8.01  Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, nor consent to any departure by any Loan
Party therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Company and the relevant other Loan Party, if
applicable, and the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that the written consent of the Company and all the Lenders
shall be required in order to amend or waive any provision of the Agreement or
the Notes which would have the effect of (a) a reduction in principal, interest
or fees payable to the Lenders under this Agreement or the Notes, (b) the
postponement of any date fixed for the payment of any principal, interest or
fees under this Agreement or the Notes, (c) an increase in the Commitments, (d)
amending or waiving compliance with the last sentence of Section 2.01(a),
Section 2.08, Section 8.05 or this Section 8.01, (e) amending the definition of
Required Lenders or (f) any release or modification of any Guarantor’s guarantee
under Article IX; and provided, further, that no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above to take such action, affect the rights or duties of
the Administrative Agent under this Agreement, and provided, further, that the
Commitment of any Lender shall not be extended without the prior written consent
of such Lender.
 
SECTION 8.02  Notices, Communications and Treatment of
Information.  (a)  Notices.  (i)  All notices, demands, requests, consents and
other communications provided for in this Agreement shall be given in writing,
or by any telecommunication device capable of creating a written record
(including electronic mail), and addressed to the party to be notified as
follows:


(1)           if to the Company or any other Loan Party,
 
 
364-DAY CREDIT AGREEMENT

41

--------------------------------------------------------------------------------

Table of Contents

 
Stanley Black & Decker, Inc.
1000 Stanley Drive
New Britain, Connecticut 06053
Attention of:
Telecopier No.:
E-Mail Address:


(2)           if to the Administrative Agent


Citibank, N.A.
388 Greenwich Street
New York, NY 10013
Attention of:
Telecopier No.:
E-Mail Address:


(3)  if to any Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire


or at such other address as shall be notified in writing (x) in the case of the
Company and the Administrative Agent, to the other parties and (y) in the case
of all other parties, to the Company and the Administrative Agent.
 
(ii)           All notices, demands, requests, consents and other communications
described in clause (i)  shall be effective (1) if delivered by hand, including
any overnight courier service, upon personal delivery, (2) if delivered by mail,
when deposited in the mails, (3) if delivered by posting to an Approved
Electronic Platform, an Internet website or a similar telecommunication device
requiring that a user have prior access to such Approved Electronic Platform,
website or other device (to the extent permitted by Section 8.02(b) to be
delivered thereunder), when such notice, demand, request, consent and other
communication shall have been made generally available on such Approved
Electronic Platform, Internet website or similar device to the class of Person
being notified (regardless of whether any such Person must accomplish, and
whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform and
(4) if delivered by electronic mail or any other telecommunications device, when
transmitted to an electronic mail address (or by another means of electronic
delivery) as provided in clause (i); provided, however, that notices and
communications to the Administrative Agent pursuant to Article 7 shall not be
effective until received by the Administrative Agent.
 
(iii)           Notwithstanding clauses (i) and (ii) (unless the Administrative
Agent requests that the provisions of clause (i) and (ii) be followed) and any
other provision in this Agreement or any other Loan Document providing for the
delivery of any Approved Electronic Communication by any other means, the Loan
Parties shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com or such other electronic
mail address (or similar means of electronic delivery) as the Administrative
Agent may notify to the Company.  Nothing in this clause (iii) shall prejudice
the right of the Administrative Agent or any Lender to deliver any Approved
Electronic Communication to any Loan Party in any manner authorized in this
Agreement or to request that the Company effect delivery in such manner.
 
364-DAY CREDIT AGREEMENT

42

--------------------------------------------------------------------------------

Table of Contents
 
(b)           Posting of Approved Electronic Communications.  (i)  Each of the
Lenders and each Loan Party agrees that the Administrative Agent may, but shall
not be obligated to, make the Approved Electronic Communications available to
the Lenders by posting such Approved Electronic Communications on IntraLinks™ or
a substantially similar electronic platform chosen by the Administrative Agent
to be its electronic transmission system (the “Approved Electronic Platform”).
 
(ii)           Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Closing Date, a dual firewall and a User ID/Password
Authorization System) and the Approved Electronic Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lenders
and each Loan Party acknowledges and agrees that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution.  In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders and each Loan
Party hereby approves distribution of the Approved Electronic Communications
through the Approved Electronic Platform and understands and assumes the risks
of such distribution.
 
(c)           (i)  THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF THE
ADMINISTRATIVE AGENT OR ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANTS THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM EXCEPT FOR ERRORS OR OMISSIONS CAUSED BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ADMINISTRATIVE AGENT OR ANY OTHER MEMBER
OF THE AGENT’S GROUP.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH
THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.
 
364-DAY CREDIT AGREEMENT

43

--------------------------------------------------------------------------------

Table of Contents
 
(ii)           Each of the Lenders and each Loan Party agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.
 
(d)           Confidentiality.  Each of the Administrative Agent and the Lenders
agree to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process or in connection with assignments or
pledges made in accordance with Section 8.08(c), (d) to any other party hereto,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective party and direct or
indirect counterparty (or its managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Company and its obligations, this Agreement or payments
hereunder, (iii) any rating agency, or (iv) the CUSIP Service Bureau or any
similar organization, (g) with the consent of the Company or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Company.
 
For purposes of this Section, “Information” means all information received from
the Company or any of its Subsidiaries relating to the Company or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Company or any of its
Subsidiaries, provided that, in the case of information received from the
Company or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


(e)           Treatment of Information.  (i)  Certain of the Lenders may enter
into this Agreement and take or not take action hereunder or under the other
Loan Documents on the basis of information that does not contain material
non-public information with respect to any of the Loan Parties or their
securities (“Restricting Information”).  Other Lenders may enter into this
Agreement and take or not take action hereunder or under the other Loan
Documents on the basis of information that may contain Restricting
Information.  Each Lender acknowledges that United States federal and state
securities laws prohibit any person from purchasing or selling securities on the
basis of material, non-public information concerning the issuer of such
securities or, subject to certain limited exceptions, from communicating such
information to any other Person.  Neither the Administrative Agent nor any of
its Related Parties shall, by making any Communications (including Restricting
Information) available to a Lender, by participating in any conversations or
other interactions with a Lender or otherwise, make or be deemed to make any
statement with regard to or otherwise warrant that any such information or
Communication does or does not contain Restricting Information nor shall the
Administrative Agent or any of its Related Parties be responsible or liable in
any way for any decision a Lender may make to limit or to not limit its access
to Restricting Information.  In particular, none of the Administrative Agent or
any of its Related Parties (i) shall have, and the Administrative Agent, on
behalf of itself and each of its Related Parties, hereby disclaims, any duty to
ascertain or inquire as to whether or not a Lender has or has not limited its
access to Restricting Information, such Lender’s policies or procedures
regarding the safeguarding of material, nonpublic information or such Lender’s
compliance with applicable laws related thereto or (ii) shall have, or incur,
any liability to any Loan Party or Lender or any of their respective Related
Parties arising out of or relating to the Administrative Agent or any of its
Related Parties providing or not providing Restricting Information to any
Lender.
 
364-DAY CREDIT AGREEMENT

44

--------------------------------------------------------------------------------

Table of Contents
 
(ii)           Each Loan Party agrees that (i) all Communications it provides to
the Administrative Agent intended for delivery to the Lenders whether by posting
to the Approved Electronic Platform or otherwise shall be clearly and
conspicuously marked “PUBLIC” if such Communications do not contain Restricting
Information which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) by marking Communications “PUBLIC,”
each Loan Party shall be deemed to have authorized the Administrative Agent and
the Lenders to treat such Communications as either publicly available
information or not material information (although, in this latter case, such
Communications may contain sensitive business information and, therefore, remain
subject to the confidentiality undertakings of Section 8.02(c)) with respect to
such Loan Party or its securities for purposes of United States Federal and
state securities laws, (iii) all Communications marked “PUBLIC” may be delivered
to all Lenders and may be made available through a portion of the Approved
Electronic Platform designated “Public Side Information,” and (iv) the
Administrative Agent shall be entitled to treat any Communications that are not
marked “PUBLIC” as Restricting Information and may post such Communications to a
portion of the Approved Electronic Platform not designated “Public Side
Information.”  Neither the Administrative Agent nor any of its Affiliates shall
be responsible for any statement or other designation by a Loan Party regarding
whether a Communication contains or does not contain material non-public
information with respect to any of the Loan Parties or their securities nor
shall the Administrative Agent or any of its Affiliates incur any liability to
any Loan Party, any Lender or any other Person for any action taken by the
Administrative Agent or any of its Affiliates based upon such statement or
designation, including any action as a result of which Restricting Information
is provided to a Lender that may decide not to take access to Restricting
Information.  Nothing in this clause (ii) shall modify or limit a Lender’s
obligations under Section 8.02(b) with regard to Communications and the
maintenance of the confidentiality of or other treatment of Information.
 
364-DAY CREDIT AGREEMENT

45

--------------------------------------------------------------------------------

Table of Contents
 
(iii)           Each Lender acknowledges that circumstances may arise that
require it to refer to Communications that might contain Restricting
Information.  Accordingly, each Lender agrees that it will nominate at least one
designee to receive Communications (including Restricting Information) on its
behalf and identify such designee (including such designee’s contact
information) on such Lender’s Administrative Questionnaire.  Each Lender agrees
to notify the Administrative Agent from time to time of such Lender’s designee’s
e-mail address to which notice of the availability of Restricting Information
may be sent by electronic transmission.
 
(iv)           Each Lender acknowledges that Communications delivered hereunder
and under the other Loan Documents may contain Restricting Information and that
such Communications are available to all Lenders generally.  Each Lender that
elects not to take access to Restricting Information does so voluntarily and, by
such election, acknowledges and agrees that the Administrative Agent and other
Lenders may have access to Restricting Information that is not available to such
electing Lender.  None of the Administrative Agent or any Lender with access to
Restricting Information shall have any duty to disclose such Restricting
Information to such electing Lender or to use such Restricting Information on
behalf of such electing Lender, and shall not be liable for the failure to so
disclose or use, such Restricting Information.
 
(v)           The provisions of the foregoing clauses of this subsection (d) are
designed to assist the Administrative Agent, the Lenders and the Loan Parties,
in complying with their respective contractual obligations and applicable law in
circumstances where certain Lenders express a desire not to receive Restricting
Information notwithstanding that certain Communications hereunder or under the
other Loan Documents or other information provided to the Lenders hereunder or
thereunder may contain Restricting Information.  Neither the Administrative
Agent nor any of its Related Parties warrants or makes any other statement with
respect to the adequacy of such provisions to achieve such purpose nor does the
Administrative Agent or any of its Related Parties warrant or make any other
statement to the effect that any Loan Party’s or Lender’s adherence to such
provisions will be sufficient to ensure compliance by such Loan Party or Lender
with its contractual obligations or its duties under applicable law in respect
of Restricting Information and each of the Lenders and each Loan Party assumes
the risks associated therewith.
 
SECTION 8.03  No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
 
SECTION 8.04  Costs and Expenses; Breakage Indemnification.  (a)  The Company
agrees to pay on demand all reasonable costs and expenses, if any (including,
without limitation, reasonable counsel fees and expenses), of (i) the
Administrative Agent in connection with the negotiation, syndication, execution
and delivery of this Agreement, the other Loan Documents and the other documents
delivered hereunder and (ii) the Administrative Agent and each Lender in
connection with enforcement (whether through negotiations, legal proceedings or
otherwise) of this Agreement, the Notes and the other documents to be delivered
hereunder, including, without limitation, reasonable counsel fees and expenses
in connection with the enforcement of rights under this Section 8.04(a).
 
364-DAY CREDIT AGREEMENT

46

--------------------------------------------------------------------------------

Table of Contents
 
(b)           If any payment, prepayment or conversion of any Eurocurrency Rate
Advance is made by the Company or a Designated Borrower, as applicable, to or
for the account of a Lender other than on the last day of the Interest Period
for such Advance, as a result of acceleration of the maturity of the Advances
and the Notes pursuant to Section 6.01 or for any other reason other than in
connection with Section 2.02(c), such Borrower shall, upon demand by such Lender
(with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses which it may
reasonably incur as a result of such payment, including, without limitation, any
loss, cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund or maintain such
Advance.
 
(c)           The Company agrees to indemnify and hold harmless the
Administrative Agent and each Lender and each of their affiliates and their
officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against any and all claims, damages, losses, liabilities and
expenses (including, without limitation, reasonable fees and expenses of
counsel) that may be incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of, or in
connection with the preparation for a defense of, any investigation, litigation
or proceeding arising out of, related to or in connection with the actual or
proposed use of the proceeds of the Advances, including in connection with any
acquisition or proposed acquisition by the Company or any Subsidiary of the
Company of another Person or one or more businesses of another Person (whether
by means of a stock purchase, asset acquisition or otherwise), whether or not
such investigation, litigation or proceeding is brought by the Company, its
directors, shareholders or creditors or an Indemnified Party or any other Person
or any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated, except to the extent such
claim, damage, loss, liability or expense is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence or willful misconduct.  The Company agrees
not to assert any claim against any Indemnified Party on any theory of
liability, for consequential, indirect, special or punitive damages arising out
of or otherwise relating to this Agreement or any of the transactions
contemplated hereby or the actual or proposed use of the proceeds of the
Advances.
 
(d)           Without prejudice to the survival of any other agreement of the
Loan Parties hereunder, the agreements and obligations of the Loan Parties
contained in Sections 2.08, 2.10 and 8.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the Notes.
 
SECTION 8.05  Sharing of Payments, Etc.  If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the Advances owing to it (other than pursuant to
Section 2.02(d), 2.06, 2.08, 2.10 or 8.04(b)) in excess of its ratable share of
payments on account of the Advances obtained by all the Lenders, such Lender
shall forthwith purchase from the other Lenders such participations in the
Advances owing to them as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered.  The Company agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 8.05
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender were the direct creditor of the Company in the amount of such
participation.
 
364-DAY CREDIT AGREEMENT

47

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 8.06  Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Company, the Subsidiary Guarantor, each Designated Borrower,
the Administrative Agent and the Lenders and their respective successors and
assigns, except that no Loan Party shall have the right to assign its rights or
obligations hereunder or under any Note or any interest herein or therein (other
than as permitted by Section 5.02(b)) without the prior written consent of the
Lenders.
 
SECTION 8.07  Assignments and Participations.  (a)  Each Lender may assign to
one or more Persons (other than the Company or any of its Affiliates) all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, and the Advances owing to it and
the Note or Notes held by it); provided, however, that (i) each such assignment
(other than assignment to an affiliate of such Lender) shall require the prior
written consent of the Company, which consent shall not be unreasonably withheld
or delayed, and which consent of the Company shall not be required if an Event
of Default exists, (ii) each such assignment shall be of a constant, and not a
varying, percentage of all rights and obligations under this Agreement,
(iii) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement, the amount of the Commitment of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall in
no event be less than $5,000,000 or an integral multiple of $1,000,000 in excess
thereof, and (iv) the parties to each such assignment shall execute and deliver
to the Administrative Agent, for its acceptance and recording in the Register,
an Assignment and Acceptance (which shall include the agreement of the assignee
party to such assignment, for the benefit of the Borrowers, to be bound by the
terms and provisions of this Agreement to the same extent as if it were an
original party hereto), together with any Note subject to such assignment and
the assignor or assignee shall pay to the Administrative Agent a processing and
recordation fee of $3,500.  Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Acceptance, (x) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder and (y) the Lender assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).
 
364-DAY CREDIT AGREEMENT

48

--------------------------------------------------------------------------------

Table of Contents
 
(b)           By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows:  (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any Loan
Party or the performance or observance by any Loan Party of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto; and (vi) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of this Agreement are required to be performed by it as a Lender.
 
(c)           Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee, together with any Note or Notes subject to
such assignment, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit D
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Company.  In the case of any Lender that holds a Note, within five Business Days
after its receipt of such notice, the relevant Borrower, at its own expense,
shall execute and deliver to the Administrative Agent in simultaneous exchange
for the surrendered Note a new Note to the order of such assignee in an amount
equal to the Commitment assumed by it pursuant to such Assignment and Acceptance
and, if the assigning Lender has retained a Commitment hereunder, a new Note to
the order of the assigning Lender in an amount equal to the Commitment retained
by it hereunder.  Such new Note or Notes shall be in an aggregate principal
amount equal to the aggregate principal amount of such surrendered Note or
Notes, shall be dated the effective date of such Assignment and Acceptance and
shall otherwise be in substantially the form of Exhibit E.  Such Assignment and
Acceptance shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Person as a Lender and the
resulting adjustment of the Commitments, if any, arising from such assignment of
Commitments to such Person.
 
364-DAY CREDIT AGREEMENT

49

--------------------------------------------------------------------------------

Table of Contents
 
(d)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Advances owing to,
each Lender from time to time (the “Register”).  The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Loan Parties, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement.  The Register shall be available for inspection by the Company
or any Lender at any reasonable time and from time to time upon reasonable prior
notice.
 
(e)           Each Lender may sell participations to one or more banks or other
financial institutions, or other entities engaged in making, purchasing, holding
or otherwise investing in bank loans and similar extensions of credit in the
ordinary course of their business, in all or a portion of its rights and/or
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and the Advances owing to it and the Note or Notes
held by it); provided that (i) such Lender’s obligations under this Agreement
(including, without limitation, its Commitment) shall remain unchanged, (ii)
such Lender shall remain solely responsible to the Borrowers for the performance
of such obligations, (iii) the Loan Parties shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (iv) such participant’s right to consent to
any modification, waiver or release of any of the provisions of this Agreement
shall be limited to the right to consent to (A) any reduction in principal,
interest or fees payable to such Lender under this Agreement, (B) the
postponement of any date fixed for the payment of any principal, interest or
fees under this Agreement and (C) any amendments to the foregoing clauses (A)
and (B).
 
SECTION 8.08  Limitation on Assignments and Participations.  (a)  Any Lender
may, in connection with any actual or proposed assignment or participation
pursuant to Section 8.07, disclose to the actual or proposed assignee or
participant any information relating to any Loan Party furnished to such Lender
by or on behalf of such Loan Party; provided that the actual or proposed
assignee or participant shall have agreed prior to any such disclosure to
preserve the confidentiality of any confidential information relating to such
Loan Party received by it from such Lender or such Loan Party.
 
(b)           Notwithstanding anything in Section 8.07 to the contrary, no
Lender shall have the right to assign its rights and obligations hereunder or
any interest therein or to sell participations to one or more banks or other
financial institutions in all or a portion of its rights hereunder or any
interest therein where the result of such assignment or participation would be
reasonably expected to entitle the Lender to claim additional amounts pursuant
to Section 2.02(d), 2.06, 2.08, 2.10 or 8.04 or would otherwise result in an
increase in a Borrower’s obligations.
 
(c)           Anything in this Section 8.08 to the contrary notwithstanding, any
Lender may assign and pledge all or any portion of its rights to payment of the
Advances owing to it hereunder to any Federal Reserve Bank (and its transferees)
as collateral security (i) pursuant to Regulation A of the Board of Governors of
the Federal Reserve System and any applicable Operating Circular issued by such
Federal Reserve Bank or (ii) to any central bank having jurisdiction over such
Lender.  No such assignment shall have the effect of releasing such Lender from
its obligations hereunder.
 
364-DAY CREDIT AGREEMENT

50

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 8.09  Withholding.  If any Lender, or any Person that becomes a party to
this Agreement pursuant to Section 8.07, is not incorporated under the laws of
the United States of America or a state thereof, such Person agrees that, prior
to the first date on which any payment is due to it hereunder, it will deliver
to each of the Company and the Administrative Agent (i) two duly completed
copies of United States Internal Revenue Service Form W-8BEN or W-8ECI or
successor applicable form, as the case may be, certifying in each case that such
Person is entitled to receive payments under this Agreement, without deduction
or withholding of any United States federal income taxes, and (ii) an Internal
Revenue Service Form W-8BEN or successor applicable form, as the case may be, to
establish an exemption from United States backup withholding tax.  Each Person
which delivers to the Company a Form W-8BEN or W-8ECI pursuant to the preceding
sentence further undertakes to deliver to each of the Company and the
Administrative Agent two further copies of Form W-8BEN or W-8ECI, or successor
applicable forms, or other manner of certification, as the case may be, on or
before the date that any such form expires or becomes obsolete or after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to the Company and the Administrative Agent, and such extensions
or renewals thereof as may reasonably be requested by the Company or the
Administrative Agent, certifying in the case of a Form W-8BEN or W-8ECI that
such Person is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, unless in
any such case an event (including, without limitation, any change in treaty, law
or regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such Person from duly completing and delivering any such form with
respect to it and such Person advises the Company and the Administrative Agent
that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax, and in the case of a Form
W-8BEN, establishing an exemption from United States backup withholding tax.
 
SECTION 8.10  Mitigation.  In the event that any Lender claims any amounts under
Sections 2.02(d), 2.06, 2.08, 2.10 or 8.04(b), it shall use all reasonable
efforts (consistent with its internal policies and legal and regulatory
restrictions) to take actions (including, without limitation, changing the
jurisdiction of its Applicable Lending Office) so as to eliminate such
additional amounts; provided that such Lender shall not be required to take any
action if, in its reasonable judgment, such action would be materially
disadvantageous to it.
 
SECTION 8.11  Governing Law; Waiver of Jury Trial.  THIS AGREEMENT AND THE NOTES
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
SECTION 8.12  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
364-DAY CREDIT AGREEMENT

51

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 8.13  Submission to Jurisdiction; Etc.
 
(a)           Submission to Jurisdiction.  Each Loan Party hereby submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State court sitting in New York City
for purposes of all legal proceedings arising out of or relating to this
Agreement and the Notes.
 
(b)           Service of Process.  Each Designated Borrower agrees that service
of process in any action or proceeding may be effected by mailing a copy thereof
by registered or certified mail (or any substantially similar form of mail),
postage prepaid, to CT Corporation System (the “Process Agent”) as agent for
such Designated Borrower in New York, New York for service of process at its
address at 111 Eighth Avenue, New York, New York  10011, or at such other
address of which the Administrative Agent shall have been notified in writing by
such Designated Borrower; provided that, if the Process Agent ceases to act as
such Designated Borrower’s agent for service of process, such Designated
Borrower will, by an instrument reasonably satisfactory to the Administrative
Agent, appoint another Person (subject to the approval of the Administrative
Agent) in the Borough of Manhattan, New York, New York to act as such Designated
Borrower’s agent for service of process.  Each other party hereto irrevocably
consents to service of process in the manner provided for notices in
Section 8.02.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable law.
 
(c)           Waiver of Venue.  Each Loan Party irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and a claim that such proceeding brought in such a court has been brought in an
inconvenient forum.
 
SECTION 8.14  Judgment Currency. This is an international loan transaction in
which the specification of Dollars or an Alternate Currency, as the case may be
(the “Specified Currency”), and any payment in New York City or the country of
the Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and, except as otherwise provided in this Agreement, the Specified
Currency shall be the currency of account in all events relating to Advances
denominated in the Specified Currency.  Except as otherwise provided in this
Agreement, the payment obligations of the Designated Borrowers under this
Agreement and the other Loan Documents shall not be discharged by an amount paid
in another currency or in another place, whether pursuant to a judgment or
otherwise, to the extent that the amount so paid on conversion to the Specified
Currency and transfer to the Specified Place under normal banking procedures
does not yield the amount of the Specified Currency at the Specified Place due
hereunder.  If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due hereunder in the Specified Currency into another
currency (the “Second Currency”), the rate of exchange which shall be applied
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the Specified Currency with the Second
Currency on the Business Day next preceding that on which such judgment is
rendered.  The obligation of each Designated Borrower in respect of any such sum
due from it to the Administrative Agent or any Lender in respect of any judgment
in any court shall, notwithstanding the rate of exchange actually applied in
rendering such judgment, be discharged only to the extent that on the Business
Day following receipt by the Administrative Agent or such Lender, as the case
may be, of any sum adjudged to be due hereunder or under the Notes in the Second
Currency to the Administrative Agent or such Lender, as the case may be, may in
accordance with normal banking procedures purchase and transfer to the Specified
Place the Specified Currency with the amount of the Second Currency so adjudged
to be due; and the Company hereby, as a separate obligation and notwithstanding
any such judgment, agrees to indemnify the Administrative Agent or such Lender,
as the case may be, against, and to pay the Administrative Agent or such Lender,
as the case may be, on demand in the Specified Currency, any difference between
the sum originally due to the Administrative Agent or such Lender, as the case
may be, for such judgment in the Specified Currency and the amount of the
Specified Currency so purchased and transferred.
 
364-DAY CREDIT AGREEMENT

52

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 8.15  USA PATRIOT Act. Each Lender hereby notifies each Loan Party that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of the Borrowers and other information
that will allow such Lender to identify the Loan Parties in accordance with the
Act.
 
SECTION 8.16  No Fiduciary Duty. The Administrative Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Loan Parties.  Each
of the Loan Parties agrees that nothing in the Loan Documents or otherwise will
be deemed to create an advisory, fiduciary or agency relationship or fiduciary
or other implied duty between the Lenders and any Loan Party, its stockholders
or its affiliates.  Each of the Loan Parties acknowledge and agree that (i) the
transactions contemplated by the Loan Documents are arm’s-length commercial
transactions between the Lenders, on the one hand, and each of the Loan Parties,
on the other, (ii) in connection therewith and with the process leading to such
transaction each of the Lenders is acting solely as a principal and not the
agent or fiduciary of any Loan Party, its management, stockholders, creditors or
any other person, (iii) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Loan Party with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
Lender or any of its affiliates has advised or is currently advising any Loan
Party on other matters) or any other obligation to any Loan Party except the
obligations expressly set forth in the Loan Documents and (iv) each of the Loan
Parties has consulted its own legal and financial advisors to the extent it
deemed appropriate.  Each of the Loan Parties further acknowledges and agrees
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto.  Each of the Loan Parties
agree that it will not claim that any Lender has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to any Loan Party, in
connection with such transaction or the process leading thereto.
 


ARTICLE IX


GUARANTEE


SECTION 9.01  Guarantee; Limitation of Liability. (a)  To induce the other
parties to enter into this Agreement and for other valuable consideration,
receipt of which is hereby acknowledged, each of the Guarantors, jointly and
severally, hereby unconditionally and irrevocably guarantees to the
Administrative Agent, each Lender and their respective successors and permitted
assigns the prompt payment in full when due (whether at stated maturity, by
acceleration or otherwise) of the principal of and interest on the Advances to
and the Notes of each other Loan Party and all other amounts whatsoever now or
hereafter payable or becoming payable by each other Loan Party under this
Agreement and each other Loan Document, in each case strictly in accordance with
the terms thereof (collectively, the “Guaranteed Obligations”).  Each Guarantor
hereby further agrees that if any other Loan Party shall fail to pay in full
when due (whether at stated maturity, by acceleration or otherwise) any of the
Guaranteed Obligations, such Guarantor will promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.  This
Section 9.01 is a continuing guarantee and is a guarantee of payment and is not
merely a guarantee of collection and shall apply to all Guaranteed Obligations
whenever arising.
 
364-DAY CREDIT AGREEMENT

53

--------------------------------------------------------------------------------

Table of Contents
 
(b)           Each Guarantor, and by its acceptance of this Article IX, the
Administrative Agent and each Lender, hereby confirms that it is the intention
of all such Persons that this Article IX and the obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of any
bankruptcy law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this guarantee and the obligations of each Guarantor
hereunder.  To effectuate the foregoing intention, the Administrative Agent, the
Lenders and the Guarantors hereby irrevocably agree that the obligations of the
Subsidiary Guarantor under this Article IX at any time shall be limited to the
maximum amount as will result in the obligations of such Guarantor under this
Article IX not constituting a fraudulent transfer or conveyance.
 
(c)           Each Guarantor hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to the Administrative
Agent or any Lender under this Article IX or any other guarantee, such Guarantor
will contribute, to the maximum extent permitted by law, such amounts to each
other Guarantor and each other guarantor so as to maximize the aggregate amount
paid to the Administrative Agent and the Lenders under or in respect of the Loan
Documents.
 
SECTION 9.02  Acknowledgments, Waivers and Consents. Each Guarantor agrees that
its obligations under Section 9.01 shall be primary, absolute, irrevocable and
unconditional under any and all circumstances and that the guarantee therein is
made with respect to any Guaranteed Obligations now existing or in the future
arising.  Without limiting the foregoing, each Guarantor agrees that:
 
(a)           The occurrence of any one or more of the following shall not
affect the enforceability or effectiveness of this Article IX in accordance with
its terms or affect, limit, reduce, discharge or terminate the liability of such
Guarantor, or the rights, remedies, powers and privileges of the Administrative
Agent or any Lender, under this Article IX:
 
(i)    any modification or amendment (including by way of amendment, extension,
renewal or waiver), or any acceleration or other change in the time for payment
or performance of the terms of all or any part of the Guaranteed Obligations or
any Loan Document, or any other agreement or instrument whatsoever relating
thereto, or any modification of the Commitments;
 
 
364-DAY CREDIT AGREEMENT

54

--------------------------------------------------------------------------------

Table of Contents
 
(ii)           any release, termination, waiver, abandonment, lapse or
expiration, subordination or enforcement of the liability of any other guarantee
of all or any part of the Guaranteed Obligations;
 
(iii)          any application of the proceeds of any other guarantee (including
the obligations of any other guarantor of all or any part of the Guaranteed
Obligations) to all or any part of the Guaranteed Obligations in any such manner
and to such extent as the Administrative Agent may determine;
 
(iv)          any release of any other Person (including any other guarantor
with respect to all or any part of the Guaranteed Obligations) from any personal
liability with respect to all or any part of the Guaranteed Obligations;
 
(v)           any settlement, compromise, release, liquidation or enforcement,
upon such terms and in such manner as the Administrative Agent may determine or
as applicable law may dictate, of all or any part of the Guaranteed Obligations
or any other guarantee of (including any letter of credit issued with respect
to) all or any part of the Guaranteed Obligations;
 
(vi)          the giving of any consent to the merger or consolidation of, the
sale of substantial assets by, or other restructuring or termination of the
corporate existence of, any other Loan Party or any other Person or any
disposition of any shares of any Loan Party;
 
(vii)         any proceeding against any other Loan Party or any other guarantor
of all or any part of the Guaranteed Obligations or any collateral provided by
any other Person or the exercise of any rights, remedies, powers and privileges
of the Administrative Agent and the Lenders under the Loan Documents or
otherwise in such order and such manner as the Administrative Agent may
determine, regardless of whether the Administrative Agent or the Lenders shall
have proceeded against or exhausted any collateral, right, remedy, power or
privilege before proceeding to call upon or otherwise enforce this Article IX;
 
(viii)        the entering into such other transactions or business dealings
with any other Loan Party, any Subsidiary or affiliate thereof or any other
guarantor of all or any part of the Guaranteed Obligations as the Administrative
Agent or any Lender may desire; or
 
(ix)          all or any combination of any of the actions set forth in this
Section 9.02(a).
 
(b)           The enforceability and effectiveness of this Article IX and the
liability of such Guarantor, and the rights, remedies, powers and privileges of
the Administrative Agent and the Lenders, under this Article IX shall not be
affected, limited, reduced, discharged or terminated, and each Guarantor hereby
expressly waives to the fullest extent permitted by law any defense now or in
the future arising, by reason of:
 
364-DAY CREDIT AGREEMENT

55

--------------------------------------------------------------------------------

Table of Contents
 
(i)            the illegality, invalidity or unenforceability of all or any part
of the Guaranteed Obligations, any Loan Document or any other agreement or
instrument whatsoever relating to all or any part of the Guaranteed Obligations;
 
(ii)           any disability or other defense with respect to all or any part
of the Guaranteed Obligations, including the effect of any statute of
limitations that may bar the enforcement of all or any part of the Guaranteed
Obligations or the obligations of any other guarantor of all or any part of the
Guaranteed Obligations;
 
(iii)          the illegality, invalidity or unenforceability of any security
for or other guarantee (including any letter of credit) of all or any part of
the Guaranteed Obligations or the lack of perfection or continuing perfection or
failure of the priority of any Lien on any collateral for all or any part of the
Guaranteed Obligations;
 
(iv)          the cessation, for any cause whatsoever, of the liability of any
other Loan Party or any other guarantor with respect to all or any part of the
Guaranteed Obligations (other than, subject to Section 9.03, by reason of the
full payment of all Guaranteed Obligations);
 
(v)           any failure of the Administrative Agent or any Lender to marshal
assets in favor of any other Loan Party or any other Person (including any other
guarantor of all or any part of the Guaranteed Obligations), to exhaust any
collateral for all or any part of the Guaranteed Obligations, to pursue or
exhaust any right, remedy, power or privilege it may have against such other
Loan Party or any other guarantor of all or any part of the Guaranteed
Obligations or any other Person or to take any action whatsoever to mitigate or
reduce such or any other Person’s liability, the Administrative Agent and the
Lenders being under no obligation to take any such action notwithstanding the
fact that all or any part of the Guaranteed Obligations may be due and payable
and that such other Loan Party may be in default of its obligations under any
Loan Document;
 
(vi)          any counterclaim, set-off or other claim which any other Loan
Party or any other guarantor of all or any part of the Guaranteed Obligations
has or claims with respect to all or any part of the Guaranteed Obligations, or
any counterclaim, set-off or other claim which such Guarantor may have with
respect to all or any part of any obligations owed to such Guarantor by the
Administrative Agent or any Lender (other than, without prejudice to
Section 9.03, any counterclaim or other claim that the amount of such Guaranteed
Obligation which is being claimed has been finally paid in full);
 
(vii)         any failure of the Administrative Agent or any Lender or any other
Person to file or enforce a claim in any bankruptcy or other proceeding with
respect to any Person;
 
(viii)        any bankruptcy, insolvency, reorganization, winding-up or
adjustment of debts, or appointment of a custodian, liquidator or the like of
it, or similar proceedings commenced by or against any Person, including any
discharge of, or bar or stay against collecting, all or any part of the
Guaranteed Obligations (or any interest on all or any part of the Guaranteed
Obligations) in or as a result of any such proceeding;
 
364-DAY CREDIT AGREEMENT

56

--------------------------------------------------------------------------------

Table of Contents
 
(ix)          any action taken by the Administrative Agent or any Lender that is
authorized under this Article IX or by any other provision of any Loan Document
or any omission to take any such action;
 
(x)           any law, regulation, decree or order of any jurisdiction or
Governmental Authority or any event affecting any term of the Guaranteed
Obligations; or
 
(xi)          any other circumstance whatsoever that might otherwise constitute
a legal or equitable discharge or defense of a surety or guarantor.
 
(c)           To the fullest extent permitted by law, each Guarantor expressly
waives, for the benefit of the Administrative Agent and the Lenders, all
diligence, presentment, demand for payment or performance, notices of nonpayment
or nonperformance, protest, notices of protest, notices of dishonor and all
other notices or demands of any kind or nature whatsoever, and any requirement
that the Administrative Agent or any Lender exhaust any right, power or remedy
or proceed against any other Loan Party under any Loan Document or other
agreement or instrument referred to herein or therein, or against any other
Person under any other guarantee of, or security for, any of the Guaranteed
Obligations, and all notices of acceptance of this Article IX or of the
existence, creation, incurring or assumption of new or additional Guaranteed
Obligations.
 
SECTION 9.03  Reinstatement. The obligations of each Guarantor under this
Article IX shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any other Loan Party in respect of the
Guaranteed Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Lender, whether as a result of insolvency, any
proceedings in bankruptcy, dissolution, liquidation or reorganization or
otherwise.
 
SECTION 9.04  Subrogation. Each Guarantor hereby agrees that, until the final
payment in full of all Guaranteed Obligations, it shall not exercise any right
or remedy arising by reason of any performance by it of its guarantee in
Section 9.01, whether by subrogation, reimbursement, contribution or otherwise,
against any other Loan Party or any other guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations.
 
SECTION 9.05  Remedies.  Each Guarantor agrees that, as between such Guarantor
and the Administrative Agent and the Lenders, the obligations of any other Loan
Party under this Agreement or any other Loan Documents may be declared to be
forthwith due and payable as provided in Section 6.01 (and shall be deemed to
have become automatically due and payable in the circumstances provided in said
Section 6.01) for purposes of Section 9.01, notwithstanding any stay, injunction
or other prohibition preventing such declaration (or such obligations from
becoming automatically due and payable) as against such other Loan Party and
that, in the event of such declaration (or such obligations being deemed to have
become automatically due and payable), such obligations (whether or not due and
payable by such other Loan Party) shall forthwith become due and payable by such
Guarantor for purposes of Section 9.01.
 
SECTION 9.06  Payments.  Each payment by any Guarantor under this Article IX
shall be made in accordance with Section 2.09 in the Currency in which the
Guaranteed Obligations in respect of which such payment is made in respect of
are denominated, without deduction, set-off or counterclaim at the
Administrative Agent’s Account and free and clear of any and all present and
future Taxes.
 
 
364-DAY CREDIT AGREEMENT

57

--------------------------------------------------------------------------------

Table of Contents




[remainder of page intentionally left blank]
 
 
 
 
364-DAY CREDIT AGREEMENT

58

--------------------------------------------------------------------------------

Table of Contents
 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective signatories thereunto duly authorized, as of the date first
above written.
 
 

 
STANLEY BLACK & DECKER, INC.
 
         
 
By
/s/  Craig A. Douglas       Name:  Craig A. Douglas       Title:    VP &
Treasurer          



 

 
THE BLACK & DECKER CORPORATION, as Subsidiary Guarantor
 
         
 
By
/s/  Mark Rothleitner       Name:  Mark Rothleitner       Title:    Assistant
Treasurer          


 
 
364-DAY CREDIT AGREEMENT

59

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 

 
CITIBANK, N.A.,
  as Administrative Agent and as Lender
 
         
 
By
/s/  Carolyn Kee       Name:  Carolyn Kee       Title:    Vice President        
 

 
 
 
 
364-DAY CREDIT AGREEMENT

60

--------------------------------------------------------------------------------

Table of Contents

 
 
LENDERS
 

 
BANK OF AMERICA, N.A.
 
 
         
 
By
/s/  Jeffrey J. McLaughlin       Name:  Jeffrey J. McLaughlin       Title:   
SVP          

 
 
 
 
 
 
364-DAY CREDIT AGREEMENT

61

--------------------------------------------------------------------------------

Table of Contents
 
 

 
J.P. MORGAN CHASE BANK, N.A.
         
 
By
/s/  Anthony W. White       Name:  Anthony W. White        Title:    Vice
President          

 
 

 
BARCLAYS BANK PLC
         
 
By
/s/  Kevin Cullen       Name:  Kevin Cullen       Title:    Director          

 

 

 
BNP PARIBAS
         
 
By
/s/  Curt Price       Name:  Curt Price       Title:    Managing Director      
      By /s/  Fik Durmus       Name:  Fik Durmus       Title:    Director      
   





  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH          
 
By:
/s/ John D. Toronto       Name:  John D. Toronto          Title:    Director    
        By: /s/  Vipul Dhadda       Name:  Vipul Dhadda       Title:   
Associate  

 
 
 

 
GOLDMAN SACHS BANK USA
         
 
By
/s/  Mark Walton       Name:  Mark Walton       Title:    Authorized Signatory  
       

 
 
 
364-DAY CREDIT AGREEMENT

62

--------------------------------------------------------------------------------

Table of Contents
 



  UBS LOAN FINANCE LLC          
 
By:
/s/ Irja R. Otsa       Name:  Irja R. Otsa       Title:    Associate Director  
          By: /s/  Mary E. Evans       Name:  Mary E. Evans       Title:   
Associate Director  

 
 
 

 
THE BANK OF NEW YORK MELLON
         
 
By
/s/ Donald G. Cassidy, Jr.       Name:  Donald G. Cassidy, Jr.       Title:   
Managing Director          



 

 
HSBC BANK USA, NATIONAL ASSOCIATION
         
 
By
/s/  Manuel Burgueño       Name:  Manuel Burgueño       Title:    Vice
President, Relationship Manager           



 

 
MORGAN STANLEY BANK, N.A.
         
 
By
/s/  Melissa James       Name:  Melissa James        Title:    Authorized
Signatory          



 

 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
         
 
By
/s/  Maria Iarriccio       Name:  Maria Iarriccio       Title:    Authorized
Signatory          



 
 
 
364-DAY CREDIT AGREEMENT

63

--------------------------------------------------------------------------------

Table of Contents
 

 

  ING BANK N.V., DUBLIN BRANCH          
 
By:
/s/  Padraig Matthews       Name:  Padraig Matthews       Title:    Vice
President             By: /s/  Aidan Neill       Name:  Aidan Neill       
Title:    Director  

 
 
 

 
ROYAL BANK OF CANADA
         
 
By
/s/  Dustin Craven       Name:  Dustin Craven        Title:    Authorized
Signatory          



 

 
THE BANK OF NOVA SCOTIA
         
 
By
/s/  Todd Meller       Name:  Todd Meller       Title:    Managing Director    
     






  COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES          
 
By:
/s/  Robert S. Taylor, Jr.       Name:  Robert S. Taylor, Jr.        Title:   
Senior Vice President             By: /s/  Sandy Bau       Name:  Sandy Bau     
  Title:    Assistant Treasurer  

 
 

 
THE NORTHERN TRUST COMPANY
         
 
By
/s/  Peter J. Hallan       Name:  Peter J. Hallan        Title:    Vice
President          



 
364-DAY CREDIT AGREEMENT

64

--------------------------------------------------------------------------------

Table of Contents
 
 

 
RBS CITIZENS, N.A.
         
 
By
/s/  Jeff Lynch       Name:  Jeff Lynch        Title:    Senior Vice President  
       



 

 
MIZUHO CORPORATE BANK (USA)
         
 
By
/s/  David Lim       Name:  David Lim       Title:    Senior Vice Presiden      
   



 

 
PNC BANK, NATIONAL ASSOCIATION
         
 
By
/s/  Denise D. Killen       Name:  Denise D. Killen       Title:    Senior Vice
President          



 

  INTESA SANPAOLO SPA          
 
By:
/s/  John J. Michalisin       Name:  John J. Michalisin        Title:    First
Vice President             By: /s/  Francesco Di Mario       Name:  Francesco Di
Mario        Title:    First Vice President & Credit Manager  

 
 

  SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)          
 
By:
/s/  Simon Wakefield       Name:  Simon Wakefield        Title:    Global Head
of Acquisition Finance             By: /s/  Krissy Rands       Name:  Krissy
Rands           

 
 

 
SOCIETE GENERALE
         
 
By
/s/  Eric E.O.Siebert, Jr.       Name:  Eric E.O.Siebert, Jr.        Title:   
Managing Director          

 
 
 
364-DAY CREDIT AGREEMENT

65

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  STANDARD CHARTERED BANK          
 
By:
/s/  James P. Hughes       Name:  James P. Hughes        Title:    Director    
        By: /s/  Robert K. Reddington       Name:  Robert K. Reddington       
Title:    AVP/Credit Documentation Credit Risk Control  

 
 
 
 
364-DAY CREDIT AGREEMENT

66

--------------------------------------------------------------------------------

Table of Contents
 

 


SCHEDULE I


ADDRESS AND APPLICABLE LENDING OFFICES


Name of Lenders and Addresses
For Notices
Domestic Lending Office
Eurocurrency Lending Office
Citibank, N.A.
Building #3
1615 Brett Rd
New Castle, DE  19720
 
Attn: Bank Loan Syndications
Fax 212-994-0961
Citibank, N.A.
Building #3
1615 Brett Rd
New Castle, DE  19720
 
Attn: Bank Loan Syndications
Fax 212-994-0961
Citibank, N.A.
Building #3
1615 Brett Rd
New Castle, DE  19720
 
Attn: Bank Loan Syndications
Fax 212-994-0961
Bank of America, N.A.
100 Federal Street
Boston, MA  02110
 
Attn:  Jeff McLaughlin
Tel: (617) 434.8332
Fax: (617) 434.8426
Bank of America, N.A.
100 Federal Street
Boston, MA  02110
 
Attn:  Jeff McLaughlin
Tel: (617) 434.8332
Fax: (617) 434.8426
Bank of America, N.A.
100 Federal Street
Boston, MA  02110
 
Attn:  Jeff McLaughlin
Tel: (617) 434.8332
Fax: (617) 434.8426

 
 
 
SCHEDULE I

--------------------------------------------------------------------------------

Table of Contents

 
SCHEDULE I (cont’d)


LENDERS AND COMMITMENTS
 
Lenders
 
Commitment
         
Citibank, N.A.
  $ 40,000,000  
Bank of America, N.A.
  $ 5,000,000  
JP Morgan Chase Bank, N.A.
    55,000,000  
Barclays Bank PLC
    50,000,000  
BNP Paribas
    35,000,000  
Credit Suisse AG
    100,000,000  
Goldman Sachs Bank USA
    50,000,000  
UBS Loan Finance LLC
    35,000,000  
Wells Fargo Bank N.A.
    100,000,000  
The Bank of New York Mellon
    10,000,000  
HSBC Bank USA, National Association
    10,000,000  
Morgan Stanley Bank, N.A. (Morgan Stanley MUFG Loan Partners, LLC)
    10,000,000  
The Bank of Tokyo-Mitsubishi UFJ, Ltd. (Morgan Stanley MUFG Loan Partners, LLC)
    40,000,000  
ING Bank N.V., Dublin Branch
    40,000,000  
Royal Bank of Canada
    5,000,000  
The Bank of Nova Scotia
    30,000,000  
Commerzbank AG, New York and Grand Cayman Branches
    30,000,000  
The Northern Trust Company
    5,000,000  
RBS Citizens, N.A.
    30,000,000  
Mizuho Corporate Bank (USA)
    20,000,000  
PNC Bank, National Association
    20,000,000  
Intesa Sanpaolo S.p.A.
    20,000,000  
Skandinaviska Enskilda Banken AB
    20,000,000  
Societe Generale
    20,000,000  
Standard Chartered Bank
    20,000,000            
TOTAL
  $ 700,000,000  

 
 
SCHEDULE I

--------------------------------------------------------------------------------

Table of Contents
 


SCHEDULE II




MANDATORY COST RATE


Calculation of Mandatory Cost Rate


1.
The MCR Cost is an addition to the interest rate to compensate Lenders for the
cost of compliance with (a) the requirements of the Bank of England and/or the
Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

 
2.
On the first day of each Interest Period for any Advance denominated in Pounds
Sterling or Euros (or as soon as possible thereafter) the Administrative Agent
shall calculate, as a percentage rate, a rate (the “Additional Cost Rate”) for
each Lender participating in such Advance, in accordance with the paragraphs set
out below.  The MCR Cost will be calculated by the Administrative Agent as a
weighted average of such Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each such Lender in the relevant Advance) and
will be expressed as a percentage rate per annum.

 
3.
The Additional Cost Rate for any Lender lending from an Applicable Lending
Office in a Participating Member State (as defined in Section 2.15) will be the
percentage notified by that Lender to the Administrative Agent.  This percentage
will be certified by that Lender in its notice to the Administrative Agent to be
its reasonable determination of the cost (expressed as a percentage of that
Lender’s participation in all Advances made from that Applicable Lending Office)
of complying with the minimum reserve requirements of the European Central Bank
in respect of loans made from that Applicable Lending Office.

 
4.
The Additional Cost Rate for any Lender lending from an Applicable Lending
Office in the United Kingdom will be calculated by the Administrative Agent as
follows:

 
(a)
in relation to an Advance made in Pounds Sterling:

 
AB + C(B – D) + E × 0.01
  per cent. per annum
100 – (A + C)



 
(b)
in relation to a Advance made in any Alternate Currency other than Pounds
Sterling:

 
E × 0.01
  per cent. per annum
300


 
SCHEDULE II

--------------------------------------------------------------------------------

Table of Contents

 
Where:
 
 
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which such Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 
 
B
is the percentage rate of interest (excluding the Applicable Margin and the MCR
Cost and, if applicable, any additional amount of interest specified in
Section 2.07(b)) payable for the relevant Interest Period on the Advance.

 
 
C
is the percentage (if any) of Eligible Liabilities which such Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 
 
D
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 
 
E
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Agent pursuant to
paragraph 7 below and expressed in Pounds Sterling per £1,000,000;

 
5.           For the purposes of this Schedule:
 
 
(a)
“Eligible Liabilities” has the meaning given to it from time to time under or
pursuant to the Bank of England Act 1998 or (as may be appropriate) by the Bank
of England.

 
 
(b)
“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits.

 
 
(c)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate).

 
 
(d)
“Special Deposits” has the meaning given to it from time to time under or
pursuant to the Bank of England Act 1998 or (as may be appropriate) by the Bank
of England.

 
 
(e)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 
6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05).  A negative result obtained by subtracting D from B shall be
taken as zero.  The resulting figures shall be rounded to four decimal places.

 
7.
If requested by the Administrative Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
Pounds Sterling per £1,000,000 of the Tariff Base of that Reference Bank.

 
 
SCHEDULE II

--------------------------------------------------------------------------------

Table of Contents
 
 
8.
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate.  In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 
(a)             the jurisdiction of its Applicable Lending Office; and
 
(b)             any other information that the Agent may reasonably require for
such purpose.
 
Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.
 
 


9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with an Applicable Lending Office in
the same jurisdiction as its Applicable Lending Office.

 
10.
The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

 
11.
The Administrative Agent shall distribute the additional amounts received as a
result of the MCR to the Lenders on the basis of the Additional Cost Rate for
each Lender based on the information provided by each Lender and each Reference
Bank pursuant to paragraphs 3, 7 and 8 above.

 
12.
Any determination by the Administrative Agent pursuant to this Schedule II in
relation to a formula, the MCR, an Additional Cost Rate or any amount payable to
a Lender shall, in the absence of manifest error, be conclusive and binding on
all Parties.

 
13.
The Administrative Agent may from time to time, after consultation with the
Company and the Lenders, determine and provide notice to the Company and the
Lenders of any amendments which are required to be made to this Schedule II in
order to comply with any change in law, regulation or any requirements from time
to time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties to the Credit
Agreement.

 
 
SCHEDULE II

--------------------------------------------------------------------------------

Table of Contents
 
 
SCHEDULE III
 


DESIGNATED BORROWER JURISDICTIONS
 


United Kingdom
 
Belgium
 
 
 
SCHEDULE III

--------------------------------------------------------------------------------

Table of Contents

 
EXHIBIT A-1


RATE REQUEST


Citibank, N.A., as Reference Bank
under the Credit Agreement
referred to below
388 Greenwich Street
New York, NY 10013
Attn: [________]


[Date]


Ladies and Gentlemen:


The undersigned, Stanley Black & Decker, Inc., refers to the 364-Day Credit
Agreement, dated as of March [12], 2010 (as amended, modified or supplemented
from time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined) among the undersigned, The Black & Decker
Corporation, certain Lenders parties thereto, and Citibank, N.A., as
Administrative Agent for said Lenders and hereby requests notification from you
pursuant to Section 2.02(a) thereof of the Eurocurrency Rate which is applicable
to the Advance to be made (or converted or continued) on        , 20   in the
principal amount of [$____] [€____] [£____] with the Interest Period of     
months.
 
 
 

 
Very truly yours,
 
Stanley Black & Decker, Inc.
 
         
 
By
        Name:        Title:           

________________________
TO BE COMPLETED AND RETURNED BY
REFERENCE BANK:


The rate requested above,
determined as required by
the Credit Agreement, is      .
 
 

 
CITIBANK, N.A., as Reference Bank
 
         
 
By
        Authorized Officer                  

 
 
 
 
 
A1-1

--------------------------------------------------------------------------------

Table of Contents
 

EXHIBIT A-2


NOTICE OF BORROWING


Citibank, N.A., as  Administrative Agent
for the Lenders parties
to the Credit Agreement
referred to below
388 Greenwich Street
New York, NY 10013
Attn: [________]


[Date]


Ladies and Gentlemen:


The undersigned, Stanley Black & Decker, Inc., refers to the 364-Day Credit
Agreement, dated as of March [12], 2010 (as amended, modified or supplemented
from time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, The Black & Decker
Corporation, certain Designated Borrowers, certain Lenders parties thereto, and
Citibank, N.A., as Administrative Agent for said Lenders, and hereby gives you
notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Borrowing on the following terms under the Credit
Agreement, and in that connection sets forth below the information relating to
such Borrowing (the “Proposed Borrowing”) as required by Section 2.02(b) of the
Credit Agreement:


(i)     The Borrower is ________________.


(ii)    The Business Day of the Proposed Borrowing is             , 20  .


 
(iii)  The Type of Advances comprising the Proposed Borrowing is [Base Rate]1
[Eurocurrency Rate].



 
(iv)  The aggregate amount of the Proposed Borrowing is [$]2 [€] [£] ______ .



 
[(v)] The Initial Interest Period for each Eurocurrency Rate Advance made as
part of the Proposed Borrowing is        month[s]].

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
1 not available for any Designated Borrower
2 not available for any Designated Borrower
 
 
A2-1

--------------------------------------------------------------------------------

Table of Contents
 
[(v)  The proceeds of the Proposed Borrowing are to be used to buy or carry
Margin Stock, and attached hereto are the certificates required pursuant to
Section 3.02(ii) of the Credit Agreement and a duly completed Form U-1 or Form
G-3.]3


The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:


(A)  the representations and warranties contained in Section 4.01 of the Credit
Agreement (other than the Excluded Representation) are correct in all material
respects, before and after giving effect to the Proposed Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date;
and


(B)  no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, which constitutes
an Event of Default or would constitute an Event of Default but for the
requirement that notice be given or time elapse or both.
 
 
 

 
Very truly yours,
 
Stanley Black & Decker, Inc.
 
         
 
By
        Name:       Title:  

 

 



--------------------------------------------------------------------------------

 
3 if applicable
 
 
A2-2

--------------------------------------------------------------------------------

Table of Contents
 
EXHIBIT B

NOTICE OF CONVERSION OR CONTINUATION






[Date]


Citibank, N.A., as Administrative Agent
for the Lenders parties
to the Credit Agreement
referred to below
388 Greenwich Street
New York, NY 10013
Attn: [________]




Ladies and Gentlemen:


The undersigned, Stanley Black & Decker, Inc., refers to the 364-Day Credit
Agreement, dated as of March [12], 2010 (as amended, modified or supplemented
from time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, The Black & Decker
Corporation, certain Lenders parties thereto, and Citibank, N.A., as
Administrative Agent for said Lenders, and hereby gives you notice, pursuant to
Section 2.04(b) of the Credit Agreement that [the undersigned] [NAME OF
DESIGNATED BORROWER] hereby elects to [convert][continue] the Borrowing
consisting of [Base Rate][Eurocurrency Rate] Advances:


 
(i)  which is in the amount of $         ;



 
(ii)  which, in the case of a Borrowing consisting of Eurocurrency Rate
Advances, has an Interest Period of    month(s);4 and



 
(iii)  which was borrowed (or previously converted or continued) on ________,
20__.

 
 

--------------------------------------------------------------------------------

 
Omit clause (ii) if Committed Borrowing consisted of Base Rate Advances.
 
 
B-1

--------------------------------------------------------------------------------

Table of Contents

 
Such [conversion][continuation] shall become effective on           , 20_ , at
which time such Advances shall be [converted into][continued as] [Base
Rate][Eurocurrency Rate] Advances:


 
(i)  which is in the amount of $           ;5

and


 
(ii)  which has an Interest Period of      month(s)6.





 
 
 

 
Very truly yours,
 
Stanley Black & Decker, Inc.
 
         
 
By
        Name:       Title:  

 
 

 

--------------------------------------------------------------------------------

 
2   Omit clause (i) if conversion or continuation is for entire amount of
Committed Borrowing.


 
3   Omit clause (ii) if conversion is into Base Rate Advance.
 
 
B-2

--------------------------------------------------------------------------------

Table of Contents
 
EXHIBIT C
 
 
C-1

--------------------------------------------------------------------------------

Table of Contents

EXHIBIT D
 
 
 
 
 
D-1

--------------------------------------------------------------------------------

Table of Contents
 
 
EXHIBIT E
 
 
 
 
 
E-1

--------------------------------------------------------------------------------

Table of Contents

 
EXHIBIT C-1


FORM OF OPINION OF COUNSEL TO THE COMPANY




March [12], 2010




To each of the Lenders listed on
Schedule I hereto and to
Citibank, N.A., as Administrative Agent
For the Lenders


 
Re:
The $700,000,000 364-Day Credit Agreement among Stanley Black & Decker, Inc.,
The Black & Decker Corporation, the Lenders party thereto and Citibank, N.A., as
Administrative Agent



Ladies and Gentlemen:


           We have acted as special counsel to Stanley Black & Decker, Inc., a
Connecticut corporation (the “Borrower”) in connection with the negotiation,
execution and delivery of that certain $700,000,000 364-Day Credit Agreement,
dated as of the date hereof, by and among the Borrower, The Black & Decker
Corporation, the lenders party thereto (the “Lenders”) and Citibank, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) (the “Credit Agreement”).
 
           This opinion is being delivered pursuant to Section 3.01(d) of the
Credit Agreement.  Capitalized terms used herein and not expressly defined
herein have the definitions specified in the Credit Agreement.
 
           In addition to the Credit Agreement, we have examined originals,
certified copies or copies otherwise identified as being true copies of the
following:
 
 
(a)
the Restated Certificate of Incorporation of the Borrower, dated September 11,
1998, filed with the Connecticut Secretary of State’s office on September 15,
1998, certified by the Secretary of the Borrower as of the date hereof,

 
 
(b)
the Bylaws of the Borrower as in effect as of the date hereof, as certified by
the Secretary of the Borrower as of the date hereof;

 
 
(c)
the resolutions duly adopted at a meeting of the Board of Directors of the
Borrower on ___________, ____ authorizing, among other things, the execution,
delivery and performance by the Borrower of the Credit Agreement and the
transactions contemplated thereby;

 
 
(d)
the Certificate of Legal Existence of the Borrower as of __________, ____ issued
by the Connecticut Secretary of State;

 
 
C1-1

--------------------------------------------------------------------------------

Table of Contents
 
 
(e)
the Certificate of the General Counsel of the Borrower, dated as of the date
hereof, a copy of which is attached hereto as Exhibit A (the “Borrower’s
Certificate”);

 
 
(f)
a copy of the Borrower’s Annual Report on Form 10-K for the year ended January
1, ____ (the “Form 10-K”) filed with the Securities and Exchange Commission;

 
           With your concurrence, the opinions hereafter expressed, whether or
not qualified by language such as “to our knowledge”,  are based solely upon (1)
our review of the Credit Agreement, (2) inquiry among members of our firm that
have given substantive attention to the negotiation of the Credit Agreement, and
(3) such review of published sources of law as we have deemed necessary.  This
firm, in rendering legal opinions, customarily makes certain assumptions which
are described in Schedule A hereto.  In the course of our representation of the
Borrower in connection with this transaction, nothing has come to our attention
which causes us to believe reliance upon any of those assumptions is
inappropriate, and, with your concurrence, the opinions hereafter expressed are
based upon those assumptions.  Our opinions hereafter expressed are limited to
the laws of the State of New York, the corporate laws of the State of
Connecticut and Federal law.


The opinions hereafter expressed with respect to the enforceability of any
provisions of the Credit Agreement or any rights or remedies granted to the
Lenders or the Administrative Agent under the Credit Agreement, are subject to
the general qualifications that such rights and remedies may be subject to and
affected by:


(i)           applicable bankruptcy, insolvency, reorganization, receivership,
moratorium, or assignment for the benefit of creditors laws and other laws
affecting the rights and remedies of creditors generally, including without
limitation laws regarding fraudulent transfers, fraudulent conveyances,
preferences, avoidance, automatic stay and turn-over;


(ii)           general principles of equity, including without limitation those
governing the availability of equitable remedies, affording equitable defenses,
requiring good faith, fair dealing and reasonableness in the performance and
enforcement of a contract, and affording defenses based upon unconscionability,
lack of notice, impracticability or impossibility of performance;


(iii)           general rules of contract law with respect to matters such as
the election of remedies, the limits of severability, mutuality of obligations,
and opportunity to cure, limitations on the enforceability of indemnification,
contribution or exculpation provisions under applicable securities laws or
otherwise and limitations on the enforceability of provisions that are in
violation of public policy; and


(iv)           determination by the courts in which litigation may be instituted
that certain provisions of the Credit Agreement pertaining to the payment of
legal expenses, including attorneys’ fees, the waiving of hearings, the
designation of federal and state courts as having jurisdiction and/or venue are
reasonable and comply with, or are permitted by, applicable constitutional
provisions and by applicable laws, regulations and rules of court.


We express no opinion as to the enforceability of any provision in the Credit
Agreement which purports to excuse or indemnify the Lenders or the
Administrative Agent from any liability for negligent or intentional acts or
omissions.  We note that our opinion in paragraph 1 below as to the good
standing of the Borrower are limited to the information provided in the
certificate of the Secretary of State of the State of Connecticut to the effect
that Borrower has legal existence.
 
 
C1-2

--------------------------------------------------------------------------------

Table of Contents

 
We express no opinion concerning any provision in the Credit Agreement which
purports to (i) establish evidentiary standards or make determinations
conclusive, (ii) waive any rights which may not by law be waived (including the
rights to notice and hearing), or (iii) effectuate any provision contained in
the Credit Agreement which purports to limit the Lenders’ or the Administrative
Agent’s liability.  The provisions of the Credit Agreement regarding the
declaration of a default or event of default may be subject to enforcement of a
court imposed standard of materiality in determining whether an actionable event
of default exists.


Based upon and subject to the foregoing, we are of the opinion that:


           1.           The Borrower is a corporation validly existing and in
good standing under the laws of the State of Connecticut.
 
           2.           The execution, delivery and performance by the Borrower
of the Credit Agreement and the consummation of the transaction contemplated
thereby are within the power and authority of the Borrower and have been duly
authorized by all necessary proceedings under the organizational documents of
the Borrower, and did not and do not (i) violate or conflict with any provision
of the organizational documents of the Borrower, (ii) violate or conflict with
any law, rule or regulation of any governmental authority applicable to the
Borrower, (iii) require the Borrower to obtain any approval, consent or waiver
of, or make any filing with, any governmental agency or body (other than
approvals, consents or waivers already obtained or filings already made), (iv)
require the consent or authorization of, or approval by, or notice to, any party
to any material contract or agreement of which we have knowledge to which the
Borrower is a party, except for such consents, authorizations, approvals or
notices that (assuming the power and authority of the consenting entity and the
authority and capacity of the person signing on its behalf) have been obtained
or made, or (v) violate or conflict with any judgment, order or decree of which
we have knowledge to which the Borrower is a party or by which any of its assets
or properties is bound.
 
           3.           The Credit Agreement has been duly executed and
delivered by the Borrower; and the Credit Agreement constitutes the legal, valid
and binding obligations of the Borrower, enforceable against it in accordance
with its terms.
 
           4.           The Borrower is not an “investment company,” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.
 
This opinion is rendered to you for your benefit in connection with the
transactions contemplated by the Credit Agreement and may not be delivered to,
or relied upon by, any other party without our prior written consent.


 
C1-3

--------------------------------------------------------------------------------

Table of Contents


 

 
    Very truly yours,
 
    BROWN RUDNICK LLP
 
         
 
 
                           



 


C1-4

--------------------------------------------------------------------------------

Table of Contents






SCHEDULE A


BROWN RUDNICK LLP
STANDARD ASSUMPTIONS


In rendering legal opinions in third party transactions, Brown Rudnick LLP makes
certain customary assumptions described below:


 
1.
Each natural person executing the Credit Agreement and has sufficient legal
capacity to enter into the Credit Agreement and perform the transactions
contemplated thereby.



 
2.
Each person other than the Borrower has all requisite power and authority and
has taken all necessary corporate or other action to enter into the Credit
Agreement, to the extent necessary to make the Credit Agreement enforceable
against it.



 
3.
Each person other than the Borrower has complied with all legal requirements
pertaining to its status as such status relates to its rights to enforce the
Credit Agreement against the Borrower.



 
4.
All documents examined by us in connection with rendering this opinion are
accurate, complete and authentic, each original is authentic, each copy conforms
to an authentic original and (other than signatures on behalf of the Borrower)
all signatures are genuine.



 
5.
All official public records are accurate, complete and properly indexed and
filed.



 
6.
There has not been any mutual mistake of fact or misunderstanding, fraud,
duress, or undue influence by or among any of the parties to the Credit
Agreement.



 
7.
The conduct of the parties to the Credit Agreement has complied in the past and
will comply in the future with any requirement of good faith, fair dealing and
conscionability.



 
8.
Each person other than the Borrower has acted in good faith and without notice
of any defense against the enforcement of any rights created by, or adverse
claim to any property or security interest transferred or created as part of,
the Transaction.



 
9.
There are no agreements or understandings among the parties to or bound by the
Credit Agreement, and there is no usage of trade or course of prior dealing
among such parties, that would define, modify, waive, or qualify the terms of
the Credit Agreement.



 
10.
The Borrower will not in the future take any discretionary action (including a
decision not to act) permitted under the Credit Agreement that would result in a
violation of law or constitute a breach or default under the Credit Agreement or
court or administrative orders, writs, judgments and decrees that name the
Borrower.


 
 
C1-5

--------------------------------------------------------------------------------

Table of Contents

 
 
11.
The Borrower will obtain all permits and governmental approvals not required at
the time of the closing of the transactions contemplated by the Credit Agreement
but which are subsequently required, and will take all actions similarly
required, relevant to subsequent consummation of the transactions or performance
of the Credit Agreement.



 
12.
All parties to or bound by the Credit Agreement will act in accordance with, and
will refrain from taking any action that is forbidden by, the terms and
conditions of the Credit Agreement.




 
C1-6

--------------------------------------------------------------------------------

Table of Contents




BORROWER’S CERTIFICATE


           I, Bruce H. Beatt, am the General Counsel of Stanley Black & Decker,
Inc. (the “Borrower”).  I understand that, pursuant to Section 3.01(d) of that
certain 364-Day Credit Agreement, dated as of the date hereof (the “Credit
Agreement”), among the Borrower, the lenders party thereto (the “Lenders”) and
Citibank, N.A., as administrative agent for the Lenders, Brown Rudnick LLP is
relying upon this certificate and the statements made herein in rendering
certain legal opinions.  Capitalized terms used herein but not otherwise defined
shall have the meaning set forth in the Credit Agreement.
 
           With regard to the foregoing, on behalf of the Borrower, I certify
that, as of the date hereof:
 
           1.           Based solely and exclusively on conversations with Craig
A. Douglas, Treasurer of the Borrower:
 
           a.           The value of all securities owned by the Borrower
(excluding those by majority-owned Subsidiaries of the Borrower) does not exceed
ten percent (10%) of the value of the Borrower’s total assets;
 
           b.           Less than twenty-five percent (25%) of the assets of the
Borrower on a consolidated basis and on an unconsolidated basis consist of the
margin stock (as such term is defined in Regulation U of the Board of Governors
of the Federal Reserve System); and
 
           c.           The Borrower is primarily engaged, directly or through a
wholly-owned Subsidiary or Subsidiaries, in a business of businesses other than
that of investing, reinvesting, owning, holding or trading in securities and is
not engaged and does not propose to engage in the business of investing,
reinvesting, owning, holding or trading in securities, and does not own or
propose to acquire investment securities having a value exceeding forty percent
(40%) of the value of the Borrower’s total assets (exclusive of government
securities and cash items) on an unconsolidated basis.
 
           2.           Based solely and exclusively on interviews of the
officers of the Borrower responsible for its financing activities and the
lawyers under my supervision, the execution, delivery and performance by the
Borrower of any of its obligations under the Credit Agreement does not and will
not require the Borrower to obtain any approval, consent or waiver of, or make
any filing with, any governmental agency or body (other than approvals, consents
or waivers already obtained or filings already made), require the consent or
authorization of, or approval by, or notice to, any party to any material
contract or agreement to which the Borrower is a party, except for such
consents, authorizations, approvals or notices that (assuming the power and
authority of the consenting entity and the authority and capacity of the person
signing on its behalf) have been obtained or made, or violate or conflict with
any judgment, order or decree to which the Borrower is a party or by which any
of its assets or properties is bound.
 
In Witness Whereof, I have executed this certificate as of March [12], 2010.
 
 
C1-7

--------------------------------------------------------------------------------

Table of Contents
 


 

             
 
By
        Name: Bruce H. Beatt       Title:   Vice President, General Counsel
and Secretary          

 
 
 


C1-8

--------------------------------------------------------------------------------

Table of Contents
 
EXHIBIT C-2


FORM OF OPINION OF COUNSEL TO THE SUBSIDIARY GUARANTOR




March [12], 2010




To each of the Lenders listed on
Schedule I hereto and to
Citibank, N.A., as Administrative Agent
For the Lenders


 
Re:
The $700,000,000 364-Day Credit Agreement among Stanley Black & Decker, Inc.,
The Black & Decker Corporation, the Lenders party thereto and Citibank, N.A., as
Administrative Agent



[TO COME]
 
 
 
C2-1

--------------------------------------------------------------------------------

Table of Contents
 
EXHIBIT C-3


FORM OF OPINION OF SPECIAL NEW YORK COUNSEL TO
THE ADMINISTRATIVE AGENT




March [12], 2010








To the Initial Lenders party to the Credit
Agreement referred to below and to
Citibank, N.A., as Administrative Agent
 
 
Stanley Black & Decker, Inc.
 
Ladies and Gentlemen:
 
We have acted as counsel to Citibank, N.A., as Administrative Agent (the
“Agent”), in connection with the 364-Day Credit Agreement, dated as of March
[12], 2010 (the “Credit Agreement”), among Stanley Black & Decker, Inc., a
Connecticut corporation (the “Company”), The Black & Decker Corporation, a
Maryland corporation (the “Subsidiary Guarantor”), and each of you.  Unless
otherwise defined herein, terms defined in the Credit Agreement are used herein
as therein defined.
 
In that connection, we have reviewed originals or copies of the following
documents:
 
(a) A copy of the Credit Agreement executed by each of the Company and the
Subsidiary Guarantor and
 
(b) The Notes executed by the Company and delivered on the date hereof.
 
The documents described in the foregoing clauses (a) and (b) are collectively
referred to herein as the “Opinion Documents.”
 
We have also reviewed originals or copies of such other agreements and documents
as we have deemed necessary as a basis for the opinions expressed below.
 
In our review of the Opinion Documents and other documents, we have assumed:
 
 
A.
The genuineness of all signatures.

 
 
B.
The authenticity of the originals of the documents submitted to us.

 
 
C.
The conformity to authentic originals of any documents submitted to us as
copies.

 
 
C3-1

--------------------------------------------------------------------------------

Table of Contents
 
 
D.
As to matters of fact, the truthfulness of the representations made in the
Credit Agreement and the other Opinion Documents.

 
 
E.
That each of the Opinion Documents is the legal, valid and binding obligation of
each party thereto, other than the Loan Parties, enforceable against each such
party in accordance with its terms.

 
 
F.
That:

 
(i)           Each Loan Party is an entity duly organized and validly existing
under the laws of the jurisdiction of its organization.
 
(ii)           Each Loan Party has full power to execute, deliver and perform,
and has duly executed and delivered, the Opinion Documents to which it is a
party.
 
(iii)           The execution, delivery and performance by each Loan Party of
the Opinion Documents to which it is a party have been duly authorized by all
necessary action (corporate or otherwise) and do not:
 
(1)           contravene its certificate or articles of incorporation, by-laws
or other organizational documents;
 
(2)           except with respect to Generally Applicable Law, violate any law,
rule or regulation applicable to it; or
 
(3)           result in any conflict with or breach of any agreement or document
binding on it of which any addressee hereof has knowledge, has received notice
or has reason to know.
 
(iv)           Except with respect to Generally Applicable Law, no
authorization, approval or other action by, and no notice to or filing with, any
governmental authority or regulatory body or (to the extent the same is required
under any agreement or document binding on it of which an addressee hereof has
knowledge, has received notice or has reason to know) any other third party is
required for the due execution, delivery or performance by any Loan Party of any
Opinion Documents to which it is a party or, if any such authorization,
approval, action, notice or filing is required, it has been duly obtained,
taken, given or made and is in full force and effect.
 
We have not independently established the validity of the foregoing assumptions.
 
“Generally Applicable Law” means the federal law of the United States of
America, and the law of the State of New York (including the rules or
regulations promulgated thereunder or pursuant thereto), that a New York lawyer
exercising customary professional diligence would reasonably be expected to
recognize as being applicable to the Loan Parties, the Opinion Documents or the
transactions governed by the Opinion Documents.  Without limiting the generality
of the foregoing definition of Generally Applicable Law, the term “Generally
Applicable Law” does not include any law, rule or regulation that is applicable
to any Loan Party, the Opinion Documents or such transactions solely because
such law, rule or regulation is part of a regulatory regime applicable to any
party to any of the Opinion Documents or any of its affiliates due to the
specific assets or business of such party or such affiliate.
 
 
C3-2

--------------------------------------------------------------------------------

Table of Contents
 
Based upon the foregoing and upon such other investigation as we have deemed
necessary and subject to the qualifications set forth below, we are of the
opinion that each Opinion Document is the legal, valid and binding obligation of
each Loan Party, enforceable against such Loan Party in accordance with its
terms.
 
Our opinion expressed above is subject to the following qualifications:
 
(a)           Our opinion is subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally (including without limitation all laws relating to fraudulent
transfers).
 
(b)           Our opinion is subject to the effect of general principles of
equity, including without limitation concepts of materiality, reasonableness,
good faith and fair dealing (regardless of whether considered in a proceeding in
equity or at law).
 
(c)           We express no opinion with respect to the enforceability of
indemnification provisions, or of release or exculpation provisions, contained
in the Opinion Documents to the extent that enforcement thereof is contrary to
public policy regarding the indemnification against or release or exculpation of
criminal violations, intentional harm or violations of securities laws.
 
(d)           We express no opinion with respect to the enforceability of any
indemnity against loss in converting into a specified currency the proceeds or
amount of a court judgment in another currency.
 
(e)           Our opinion is limited to Generally Applicable Law.
 
A copy of this opinion letter may be delivered by any of you to any person that
becomes a Lender in accordance with the provisions of the Credit Agreement.  Any
such person may rely on the opinions expressed above as if this opinion letter
were addressed and delivered to such person on the date hereof.
 
This opinion letter is rendered to you in connection with the transactions
contemplated by the Opinion Documents.  This opinion letter may not be relied
upon by you or any person entitled to rely on this opinion pursuant to the
preceding paragraph for any other purpose without our prior written consent.
 
This opinion letter speaks only as of the date hereof.  We expressly disclaim
any responsibility to advise you of any development or circumstance of any kind,
including any change of law or fact, that may occur after the date of this
opinion letter that might affect the opinions expressed herein.
 
                      Very truly yours,
 
 
 
SLH
 
 
C3-3

--------------------------------------------------------------------------------

Table of Contents
 


EXHIBIT D
ASSIGNMENT AND ACCEPTANCE


Reference is made to the 364-Day Credit Agreement dated as of March [12], 2010
(as amended or modified from time to time, the “Credit Agreement”) among Stanley
Black & Decker, Inc., a Connecticut corporation (the “Company”), The Black &
Decker Corporation, the Lenders (as defined in the Credit Agreement) and
Citibank, N.A., as Administrative Agent for the Lenders (the “Administrative
Agent”).  Terms defined in the Credit Agreement are used herein with the same
meaning.


The “Assignor” and the “Assignee” referred to on Schedule I hereto agree as
follows:


1.  The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, an interest in and to the
Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement.  After giving
effect to such sale and assignment, the Assignee’s Commitment and the amount of
the Advances owing to the Assignee will be as set forth on Schedule 1 hereto.


2.  The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document furnished pursuant
thereto; (iii) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Company or the performance or
observance by the Company of any of its obligations under the Credit Agreement
or any other instrument or document furnished pursuant thereto; and
(iv) attaches the Note held by the Assignor and requests that the Administrative
Agent exchange such Note for a new Note payable to the order of the Assignee in
an amount equal to the Commitment assumed by the Assignee pursuant hereto or new
Notes payable to the order of the Assignee in an amount equal to the Commitment
assumed by the Assignee pursuant hereto and the Assignor in an amount equal to
the Commitment retained by the Assignor under the Credit Agreement,
respectively, as specified on Schedule 1 hereto.


3.  The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement as are delegated to the Administrative
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; (iv) agrees that it will perform in accordance
with their terms all of the obligations that by the terms of the Credit
Agreement are required to be performed by it as a Lender; (v) agrees, for the
benefit of the Company, that it will be bound by the terms and provisions of the
Credit Agreement to the same extent as if it were an original party thereto; and
(vi) attaches any U.S. Internal Revenue Service forms required under
Section 8.09 of the Credit Agreement.
 
 
D-1

--------------------------------------------------------------------------------

Table of Contents

 
4.  Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent.  The effective date for this Assignment and Acceptance
(the “Effective Date”) shall be the date of acceptance hereof by the
Administrative Agent, unless otherwise specified on Schedule 1 hereto.


5.  Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.


6.  Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Credit Agreement and the Notes in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and facility
fees with respect thereto) to the Assignee.  The Assignor and Assignee shall
make all appropriate adjustments in payments under the Credit Agreement and the
Notes for periods prior to the Effective Date directly between themselves.


7.  This Assignment and Acceptance shall be governed by, and construed in
accordance with, the law of the State of New York.


8.  This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.


IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.
 
 

       
 
By
        Name:        Title:           

 

       
 
By
        Name:        Title:           

 

       
 
By
        Name:        Title:           


 
D-2

--------------------------------------------------------------------------------

Table of Contents
 
 
Schedule 1
to
Assignment and Acceptance


 
 
Percentage interest assigned:
      %          
Assignee’s Commitment:
  $              
Aggregate outstanding principal amount of
       Advances assigned:
  $              
Principal amount of Note
payable to Assignee:
  $              
Principal amount of Note
payable to Assignor:
  $  
 
       
Effective Date7:
 
_______________,
 20__


 
 
 

 
[NAME OF ASSIGNOR],
  as Assignor
 
         
 
By
        Name:        Title:   

 

  Dated: ____________________, 20___

 
 

 
[NAME OF ASSIGNEE],
  as Assignor
 
         
 
By
        Name:        Title:   

 

  Dated: ____________________, 20___

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
6           This date should be no earlier than five Business Days after the
delivery of this As­signment and Acceptance to the Agent.
 


 
D-3

--------------------------------------------------------------------------------

Table of Contents
 

Domestic Lending Office:
[Address]


Eurocurrency Lending Office:
[Address]
Accepted this ________________ day
of _______________, 20__


Citibank, N.A., as Administrative Agent


By_________________________
  Name:
  Title:




[Approved this ________________ day
of _______________, 20__


Stanley Black & Decker, Inc.




By_________________________
  Name:
  Title:


D-4

--------------------------------------------------------------------------------

Table of Contents
 


EXHIBIT E


PROMISSORY NOTE


[$][€][£]___________                                  Dated:_______________________








FOR VALUE RECEIVED, the undersigned, [STANLEY BLACK & DECKER, INC., a
Connecticut corporation] [DESIGNATED BORROWER, a [________] corporation] (the
“Borrower”), HEREBY PROMISES TO PAY to the order of [NAME OF LENDER] (the
“Lender”) the principal sum of [$][€][£]             or, if less, the aggregate
principal amount of all Advances made by the Lender to the Borrower pursuant to
the Credit Agreement referred to below outstanding on the Termination Date, and
such amount shall be paid on or prior to the Termination Date as provided in the
Credit Agreement referred to below.


Capitalized terms used herein and not defined herein shall have the meanings
provided in the Credit Agreement referred to below.


The Borrower promises to pay interest on the principal amount of each Advance
from the date of such Advance until such principal amount is paid in full, at
such interest rates, and payable at such times, as are specified in the Credit
Agreement referred to below.


Both principal of and interest on each Advance are payable in the Currency in
which such Advance was denominated to Citibank, N.A., as Administrative Agent,
at the Administrative Agent’s Account in the Principal Financial Center for such
Currency for the account of the Lender, in same day funds.  Each Advance made by
the Lender to the Borrower and the maturity thereof, and all payments made on
account of the principal amount thereof, shall be recorded by the Lender and,
prior to any transfer hereof, endorsed on the grid attached hereto which is a
part of this Promissory Note, which recordation shall be conclusive and binding
absent manifest error but the failure to make such recording shall not have any
effect on the Lender’s rights hereunder.


This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the 364-Day Credit Agreement dated as of March [12], 2010 (as
amended, modified or supplemented from time to time, the “Credit Agreement”),
among [Stanley Black & Decker, Inc./the Borrower], The Black & Decker
Corporation, certain Designated Borrowers (if any), the Lender and certain other
lenders parties thereto, and Citibank, N.A., as Administrative Agent for the
Lender and such other lenders.  The Credit Agreement, among other things, (i)
provides for the making of Advances by the Lender to the Borrower from time to
time in an aggregate amount not to exceed at any time outstanding the Dollar
amount first above mentioned, the indebtedness of the Borrower resulting from
each such Advance being evidenced by this Promissory Note, and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.
 
 
D-5

--------------------------------------------------------------------------------

Table of Contents
 



 
[STANLEY BLACK & DECKER, INC.]
[DESIGNATED BORROWER]
 
         
 
By
        Name:        Title:           

 
 
 
By
        Name:        Title:           

 
 
 
E-1

--------------------------------------------------------------------------------

Table of Contents
 
 
EXHIBIT F




FORM OF DESIGNATION LETTER


[Date]




To Citibank, N.A.,
as Administrative Agent
388 Greenwich Street
New York, NY 10013


Attention:  [__________]


Ladies and Gentlemen:


We make reference to the $700,000,000 364-Day Credit Agreement dated as of March
[12], 2010 (the “Credit Agreement”) among Stanley Black & Decker, Inc. (the
“Company”), The Black & Decker Corporation, certain Designated Borrowers (if
any), the Lenders party thereto and Citibank, N.A., as Administrative
Agent.  Terms defined in the Credit Agreement are used herein as defined
therein.


The Company hereby designates [____________] (the “Designated Borrower”), a
corporation duly incorporated under the laws of [_____________] and a
Subsidiary, as a Company in accordance with Section 2.14 of the Credit
Agreement.


The Designated Borrower hereby accepts the above designation and hereby
expressly and unconditionally accepts all of the obligations of a Borrower under
the Credit Agreement, adheres to the Credit Agreement and agrees and confirms
that, upon your execution and return to the Company of the enclosed copy of this
letter, it shall be a Borrower for all purposes of the Credit Agreement, joins
in each of the waivers, appointments and submissions in Article VIII thereof,
and will perform and comply with the terms and provisions of the Credit
Agreement applicable to it as if it had originally executed the Credit Agreement
as a Borrower.  The Designated Borrower hereby authorizes and empowers the
Company to act as its representative and attorney-in-fact for the purposes of
signing documents and giving and receiving notices (including notices of
Borrowing under the Credit Agreement) and other communications in connection
with the Credit Agreement and the transactions contemplated thereby and for the
purposes of modifying or amending any provision of the Credit Agreement and
further agrees that the Administrative Agent and each Lender may conclusively
rely on the foregoing authorization.


The Designated Borrower represents and warrants to the Administrative Agent and
each Lender the following:


 
(a)
Corporate Existence.  The Designated Borrower is an entity duly organized and
validly existing under the laws of its jurisdiction of formation.

 
 
F-1

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)
Corporate Authorization, Etc.  The performance of its obligations under the
Credit Agreement and the execution, delivery and performance by the Designated
Borrower of this Designation Letter and any Note executed by the Designated
Borrower are within the Designated Borrower’s corporate powers, have been duly
authorized by all necessary corporate action and do not contravene (i) the
Designated Borrower’s charter documents of (ii) any law or contractual
restriction binding on or affecting the Designated Borrower.

 
 
(c)
No Approvals.  No authorization, approval or action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Designated Borrower’s of this
Designation Letter and any Note executed by the Designated Borrower or the
performance of its obligations under the Credit Agreement.

 
 
(d)
Enforceability.  Each of the Credit Agreement and this Designation Letter is
and, upon issuance and delivery thereof in accordance with the Credit Agreement,
each Note executed by the Designated Borrower will be the legal, valid and
binding obligations of the Designated Borrower, enforceable against the
Designated Borrower in accordance with their respective terms.

 
 
(e)
Investment Company.  The Designated Borrower is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 
 
(f)
No Defaults.  The Designated Borrower is not in default under or with respect to
any agreement, instrument or undertaking to which it is a party or by which it
or any of its property is bound in any respect which could reasonably be
expected to result in a Material Adverse Effect.

 
 
(g)
Use of Proceeds, Etc.  All proceeds of each Advance made to the Designated
Borrower will be used by it only in accordance with the provisions of Section
2.12 of the Credit Agreement.  It is not, nor will be, engaged in the business
of extending credit for the purpose of buying or carrying Margin Stock and no
proceeds of any Advance will be used by it to extend credit to others for the
purpose of buying or carrying any Margin Stock.  Neither the making of any
Advance to the Designated Borrower nor the use of the proceeds thereof will
violate or be inconsistent with the provisions of Regulations U or X issued by
the Board of Governors of the Federal Reserve System.

 
The Designated Borrower agrees that the address set forth below its name on its
signature page hereto shall be its “Address for Notices” for all purposes of the
Credit Agreement (including Section 8.13 thereof).  The Designated Borrower
acknowledges its receipt of the notice of each Lender, provided pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), set forth in Section 8.15 of the Credit Agreement.
 
 
F-2

--------------------------------------------------------------------------------

Table of Contents

 
To the extent that the Designated Borrower or any of its Property has or
hereafter may acquire, in any jurisdiction in which judicial proceedings may at
any time be commenced with respect to the Credit Agreement or any other Loan
Document, any immunity from jurisdiction, legal proceedings, attachment (whether
before or after judgment), execution, judgment or set-off, the Designated
Borrower hereby irrevocably agrees not to claim and hereby irrevocably waives
such immunity.
 
 



 
STANLEY BLACK & DECKER, INC.
 
         
 
By
        Name:        Title:           

 
 
 
By
        Name:        Title:           

 
 





 
[NAME OF DESIGNATED BORROWER]
 
         
 
By
        Name:        Title:           

 


Address for Notices:
[_________________]
[_________________]
[_________________]


Attention:  [____________]
Telecopier:  [____________]
Telephone:  [____________]






ACCEPTED AND AGREED:


CITIBANK, N.A.,
as Administrative Agent




By________________________
Name:
Title:
 
 
F-3

--------------------------------------------------------------------------------

Table of Contents
 
 
 
EXHIBIT G

 


FORM OF TERMINATION LETTER




[Date]




To Citibank, N.A.,
as Administrative Agent
388 Greenwich Street
New York, NY 10013


Attention:  [__________]


Ladies and Gentlemen:


We make reference to the $700,000,000 364-Day Credit Agreement dated as of March
[12], 2010 (the “Credit Agreement”) among Stanley Black & Decker, Inc. (the
“Company”), The Black & Decker Corporation, certain Designated Borrowers (if
any), the Lenders party thereto and Citibank, N.A., as Administrative
Agent.  Terms defined in the Credit Agreement are used herein as defined
therein.


The Company hereby terminates the status as a Designated Borrower of
[_________________], a corporation incorporated under the laws of
[_______________], in accordance with Section 2.14 of the Credit Agreement,
effective as of the date of receipt of this notice by the Administrative
Agent.  The undersigned hereby represents and warrants that all principal and
interest on any Advance of the above-referenced Designated Borrower and all
other amounts payable by such Designated Borrower pursuant to the Credit
Agreement have been paid in full on or prior to the date
hereof.  Notwithstanding the foregoing, this Termination Letter shall not affect
any obligation which by the terms of the Credit Agreement survives termination
thereof.
 
 



 
STANLEY BLACK & DECKER, INC.
 
         
 
By
        Name:        Title:           

 
 
 
By
        Name:        Title:           

 
 
 
 

G-1